     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.237 Page 1 of 72




      POMERANTZ LLP
 1
      Jennifer Pafiti
 2    1100 Glendon Avenue
      Suite 1558
 3    Los Angeles, CA 90024
      Telephone: 310-405-7190
 4
      Email: jpafiti@pomlaw.com
 5
      (additional counsel on signature page)
 6
                            UNITED STATES DISTRICT COURT
 7
                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9       SHIVA STEIN, Individually and on
10       Behalf of All Others Similarly
11       Situated,
                                                   Case No. 3:19-cv-460-WQH-MSB
12                                    Plaintiff,
13                                                 AMENDED CLASS ACTION
                            v.                     COMPLAINT
14
15
         BRIDGEPOINT EDUCATION, INC.; CLASS ACTION
         ANDREW S. CLARK;
16                                    JURY TRIAL DEMANDED
         KEVIN ROYAL; and
17       JOSEPH L. D’AMICO,
18
                                   Defendants.
19
20
21
22
23
24
25
26
27
28
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.238 Page 2 of 72




                                                            TABLE OF CONTENTS
 1
 2    Preliminary Statement ..................................................................................................................... 1

 3    Jurisdiction and Venue .................................................................................................................... 3
      Parties.............................................................................................................................................. 3
 4
           Plaintiff ..................................................................................................................................... 3
 5
           Defendants ................................................................................................................................ 3
 6               Individual Defendants ......................................................................................................... 4
 7    Relevant Accounting Standards ...................................................................................................... 6
 8         Accrual Accounting under GAAP ............................................................................................ 8

 9         Revenue Recognition .............................................................................................................. 10
                 Accounting for Revenue before 2018 ............................................................................... 15
10
                 Accounting for Revenue beginning January 1, 2018 ........................................................ 17
11
                 Accounting for the FTG Program ..................................................................................... 18
12         Internal Controls ..................................................................................................................... 21
13    Factual Background ...................................................................................................................... 25
14         Rapid Growth .......................................................................................................................... 25

15         Sharply Declining Enrollments Expose Bridgepoint to New Risks ....................................... 27
                 Bridgepoint’s Efforts to Remain Compliant with the “90/10” Rule ................................. 28
16
                 Bridgepoint’s Increasing Reliance on the Full Tuition Grant (“FTG”) Program ............. 29
17
           Bridgepoint Separates From its Accredited Institutions ......................................................... 33
18    Bridgepoint’s Accounting During the Class Period...................................................................... 34
19         Government Investigations Force the Company to Restate its Financials Due to Revenue
           Recognition Problems ............................................................................................................. 34
20
           Bridgepoint Takes Years Before Purporting to Fix its Material Weakness............................ 39
21
           However, the Company Had Not In Fact Fixed its Internal Controls .................................... 45
22
      Defendants’ False and Misleading Statements During the Class Period ...................................... 46
23         2015 10-K ............................................................................................................................... 46
24         2016 10-K ............................................................................................................................... 47
25         2017 10-K ............................................................................................................................... 50
           2018 Q1 10-Q ......................................................................................................................... 51
26
           2018 Q2 10-Q ......................................................................................................................... 51
27
           2018 Q3 10-Q ......................................................................................................................... 52
28


                                                                           i
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.239 Page 3 of 72




           Why All These Statements Were Materially False and Misleading ....................................... 52
 1
      The Truth Begins to Emerge ......................................................................................................... 53
 2
           The March 7, 2019 8-K and the Restatement ......................................................................... 53
 3
           The 2018 10-K ........................................................................................................................ 56
 4               Bridgepoint’s Material Weakness in Internal Control and its Restatements .................... 57
 5               2016 and 2017 Restatements ............................................................................................ 60
 6    Loss Causation .............................................................................................................................. 62
      Class Action Allegations............................................................................................................... 62
 7
      Count I .......................................................................................................................................... 64
 8
      Count II ......................................................................................................................................... 66
 9
      Prayer for Relief ............................................................................................................................ 68
10    Jury Demand ................................................................................................................................. 68
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                          ii
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.240 Page 4 of 72




 1           Lead Plaintiff Shiva Stein, on behalf of herself and all others similarly situated, allege
 2    the following based upon personal knowledge as to its own acts and upon information and
 3    belief as to all other matters based on the investigation conducted by Lead Counsel, which
 4    included a review of, inter alia, SEC filings by Bridgepoint Education, Inc. (“Bridgepoint” or
 5    the “Company”), press releases and other public statements by Defendants, conference calls and
 6    announcements made by Defendants, media and analyst reports and advisories about the
 7    Company, regulatory filings, other public information, and pertinent standards relating to the
 8    accounting issues at hand. Lead Plaintiff believes that substantial evidentiary support will exist
 9    for the allegations set forth herein after a reasonable opportunity for discovery.
10
                                       Preliminary Statement
11
12           1.      This is a federal securities class action, against the Company and certain of its
13    directors and/or executive officers, on behalf of all persons who purchased or otherwise
14    acquired the Company’s securities between March 8, 2016 and March 12, 2019, both dates
15    inclusive (the “Class Period”), seeking to recover damages caused by Defendants’ violations of
16    the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the
17    Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
18           2.      During the Class Period, Defendants faced a precipitous decline in the
19    Company’s enrollments as well as tightening regulatory scrutiny, and began seeking drastic
20    measures to reverse the decline as well as to convince investors not to abandon the Company. In
21    particular, Defendants became increasingly reliant on what ultimately became known as
22    Bridgepoint’s Full Tuition Grant (“FTG”) program.
23           3.      However, instead of properly recognizing revenue from the FTG program,
24    throughout the Class Period, Defendants engaged in securities fraud by disseminating numerous
25    materially false financial statements that reported artificially inflated revenue, net income, and
26    accounts receivables figures and by failing to disclose that: (i) Bridgepoint’s processes for
27    recording revenue, deferred revenue, accounts receivable, and bad debt expense for its FTG
28    program were not designed or employed properly; (ii) Bridgepoint failed to maintain effective


                                                    1
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.241 Page 5 of 72




 1    internal controls over financial reporting; and (iii) due to the foregoing deficiencies, Bridgepoint
 2    was prone to and did record material accounting errors related to revenue, deferred revenue,
 3    accounts receivable, and its provision for bad debts, which resulted in the overstatement of
 4    revenue and accounts receivable, and the misstatement of all of the foregoing accounts in its
 5    financial statements for the Class Period.
 6           4.      Defendants made these errors during the Class Period even though just a few
 7    years earlier, in 2014, the SEC had found very similar problems with the Company’s revenue
 8    recognition practices—which were serious enough that the SEC forced Bridgepoint to restate its
 9    financial statements for 2013.
10           5.      On March 7, 2019, Bridgepoint announced that it had “determined to restate the
11    Company’s previously issued unaudited condensed consolidated financial statements, and
12    advised that those financial statements should not be relied upon, for the three and nine months
13    ended September 30, 2018.” Bridgepoint stated that the processes used for recording revenue for
14    the FTG program portion of its student contracts “were not designed with sufficient precision,”
15    leading to “material” accounting errors related to revenue, accounts receivable, deferred
16    revenue, and its provision for bad debts, which resulted in the overstatement of revenue and
17    accounts receivable, and the misstatement of all of the foregoing accounts in its financial
18    statements for the Class Period.
19           6.      On this news, Bridgepoint’s stock price plummeted by $3.21 per share, or over
20    34%, to close at $6.22 per share on March 7, 2019, on unusually heavy trading volume.
21           7.      On March 12, 2019, Bridgepoint detailed the necessary restatements in its annual
22    report on Form 10-K for 2018 (the “2018 10-K”) and its amended quarterly report for the third
23    quarter of 2018 (the “2018 Q3 10-Q/A”). In particular, the Company’s financials for the first
24    three quarters of 2018 had to be restated as follows: net income decreased by $5.8 million
25    ($23.8M to $18.05M), revenue decreased $5 million ($353.7M to $348.7M), accounts
26    receivable decreased by $4.7 million ($33.57M to $28.9M), and deferred revenue and student
27    deposits (a liability account) increased by $4.5 million ($53.87M to $58.4M).
28           8.      Following this news, Bridgepoint’s stock price fell once again, declining from


                                                    2
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.242 Page 6 of 72




 1    $7.00 on March 12, 2019 at close to $6.90 at close on March 13, 2019.
 2           9.      As a result of Defendants’ false and misleading statements and omissions, and
 3    the precipitous decline in the market value of the Company’s securities, Plaintiffs and other
 4    Class members have suffered significant losses and damages.
 5
                                       Jurisdiction and Venue
 6
 7           10.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange
 8    Act (15 U.S.C. §§ 78j(b) and 78t(a)) and SEC Rule 10b-5 promulgated thereunder (17 C.F.R.
 9    §240.10b-5).
10           11.     This Court has subject matter jurisdiction under 28 U.S.C. §1331 and Section 27
11    of the Exchange Act.
12           12.     Venue is proper in this District under Section 27 of the Exchange Act and 28
13    U.S.C. §1391(b), as the Company is headquartered and maintains its principal place of business
14    in this District and a significant portion of Defendants’ actions took place in this District.
15           13.     In connection with the acts alleged herein, Defendants directly or indirectly used
16    the means and instrumentalities of interstate commerce, including but not limited to the mails,
17    interstate telephone communications, and the facilities of the national securities markets.
18
                                                    Parties
19
20                                                  Plaintiff
21
             14.     Lead Plaintiff Shiva Stein acquired the Company’s securities at artificially
22
      inflated prices during the Class Period and was damaged upon the revelation of the alleged
23
      corrective disclosures.
24
25                                                 Defendants
26
             15.     During the Class Period, Defendant Bridgepoint Education, Inc.
27
      (“Bridgepoint” or the “Company”) was a Delaware corporation with principal executive offices
28


                                                     3
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.243 Page 7 of 72




 1    located at 8620 Spectrum Center Blvd, San Diego, California. Its securities traded on the New
 2    York Stock Exchange (“NYSE”) under the ticker symbol “BPI.”
 3           16.     On April 2, 2019, the Company changed its name to Zovio Inc. and moved its
 4    headquarters to 1811 E. Northrop Blvd, Chandler, AZ 85286. The Company transferred its stock
 5    to the Nasdaq Global Select Market effective April 15, 2019, where its stock began trading
 6    under the ticker symbol ZVO.
 7
                                           Individual Defendants
 8
 9           17.     Defendant Andrew S. Clark co-founded Bridgepoint in November 2003 and
10    has served as at all relevant times as CEO, President, and a director of Bridgepoint. Throughout
11    the Class Period, Defendant Clark spoke frequently to investors at industry conferences and on
12    quarterly earnings calls and had the power and authority to control the contents of the
13    Company’s public filings with the SEC. Prior to launching Bridgepoint, Defendant Clark
14    consulted with several private equity firms examining the postsecondary education sector.
15    Defendant Clark worked for Career Education Corporation as Divisional Vice President of
16    Operations and Chief Operating Officer for American InterContinental University in 2002.
17    From 1992 to 2001, Defendant Clark worked for Apollo Group, Inc., where he served in various
18    management roles, culminating in his position as Regional Vice President for the Mid-West
19    region from 1999 to 2001. Defendant Clark earned an M.B.A. from the University of Phoenix
20    and a B.A. from Pacific Lutheran University.
21           18.     Defendant Joseph L. D’Amico served as Bridgepoint’s Interim CFO from
22    October 16, 2017 until April 16, 2018. Throughout the Class Period, Defendant D’Amico spoke
23    frequently to investors at industry conferences and on quarterly earnings calls and had the power
24    and authority to control the contents of the Company’s public filings with the SEC. He currently
25    serves as the Senior Advisor to the CEO. Previously, D’Amico was the President of Apollo
26    Education Group, Inc. from December 2011 to March 2013 and its interim Chief Financial
27    Officer from April 2015 until October 2015. Since August 2016, D’Amico has also been a
28    Senior Advisor to the Chairman of Vocado, LLC, a real-time student data platform that


                                                   4
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.244 Page 8 of 72




 1    improves higher education funding, enrollment and performance through AI-enabled student
 2    finance management and actionable analytics.
 3           19.     Defendant Kevin Royal served as Bridgepoint’s Chief Financial Officer
 4    (“CFO”) from October 1, 2015 until October 13, 2017 and then since April 16, 2018.
 5    Throughout the Class Period, Defendant Royal spoke frequently to investors at industry
 6    conferences and on quarterly earnings calls and had the power and authority to control the
 7    contents of the Company’s public filings with the SEC. Previously, he was Senior Vice
 8    President, Chief Financial Officer, Treasurer and Secretary of Maxwell Technologies, Inc., a
 9    developer, manufacturer and marketer of energy storage and power delivery solutions from
10    April 2009 to May 2015. From May 2005 until April 2009, he was Senior Vice President and
11    Chief Financial Officer of Blue Coat Systems, Inc., a previously Nasdaq-listed developer and
12    provider of application delivery network technology. Before that he spent 10 years with Ernst &
13    Young LLP, where he became a certified public accountant, and then served as vice president
14    and chief financial officer of Novellus Systems, Inc., an S&P 500 company that manufactures,
15    markets and services semiconductor capital equipment.
16           20.     The following table summarizes the Individual Defendants’ executive
17    compensation, according to the Company’s April 2019 Definitive Proxy Statement:
18                                            Total Compensation Received
19                              Name
                                             2016          2017          2018
20
                              Clark       $2,413,233 $2,829,261 $4,720,012
21
                              Royal         $944,802 $1,310,657 $1,679,241
22
23                            D’Amico                     $308,808 $1,028,139

24           21.     The Individual Defendants possessed the power and authority to control the
25    contents of the Company’s SEC filings, press releases, and other market communications. The
26    Individual Defendants were provided with copies of the Company’s SEC filings and press
27    releases alleged herein to be misleading prior to or shortly after their issuance and had the
28    ability and opportunity to prevent their issuance or to cause them to be corrected. Because of


                                                    5
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.245 Page 9 of 72




 1    their positions with the Company, and their access to material information available to them but
 2    not to the public (as further detailed herein), the Individual Defendants knew that the adverse
 3    facts specified herein had not been disclosed to and were being concealed from the public, and
 4    that the positive representations being made were then materially false and misleading. The
 5    Individual Defendants are liable for the false statements and omissions pleaded herein.
 6
                                 Relevant Accounting Standards
 7
 8           22.     The fraud alleged herein arises, in part, from Defendants’ admitted violations of
 9    Generally Accepted Accounting Principles (“GAAP”). Throughout the Class Period, Defendants
10    stated that the Company’s financial statements were “prepared in accordance with” GAAP, as
11    required by SEC regulations.
12           23.     GAAP is the authoritative accounting standards for the financial reporting of
13    public companies in the United States. The SEC requires that public companies present financial
14    statements in accordance with GAAP. “Financial statements filed with the Commission which
15    are not prepared in accordance with generally accepted accounting principles will be presumed
16    to be misleading or inaccurate, despite footnote or other disclosures.” 17 C.F.R. § 210.4-
17    01(a)(1).
18           24.     GAAP has been codified by the Financial Accounting Standards Board
19    (“FASB”) in its Accounting Standards Codifications (“ASC”). The FASB has also issued
20    guidance in the form of Statements of Financial Accounting Concepts (“FASCON”s), which set
21    forth the conceptual framework underlying GAAP, as well as its objectives, qualitative
22    characteristics, and other concepts used in the development of GAAP.
23           25.     As the FASB has explained, the “objective of general-purpose financial reporting
24    is to provide financial information about the reporting entity that is useful to existing and
25    potential investors, lenders, and other creditors in making decisions about providing resources to
26
27
28


                                                     6
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.246 Page 10 of 72




 1     the entity.” (FASCON No. 8, OB21). FASCON No. 8 continues in relevant part:
 2                      Investors’, lenders’ and other creditors’ expectations about returns
                        depend on their assessment of the amount, timing and uncertainty of
 3
                        (the prospects for) future net cash inflows to the entity….
 4                      Consequently, existing and potential investors, lenders and other
                        creditors need information to help them assess the prospects for future
 5
                        net cash inflows to an entity.
 6
                        To assess an entity’s prospects for future net cash inflows, existing and
 7                      potential investors, lenders, and other creditors need information about
                        the resources of the entity, claims against the entity, and how
 8
                        efficiently and effectively the entity’s management and governing
 9                      board have discharged their responsibilities to use the entity’s
10                      resources….

11                      Many existing and potential investors, lenders, and other creditors
                        cannot require reporting entities to provide information directly to
12                      them and must rely on general purpose financial reports for much of
13                      the financial information they need. Consequently, they are the
                        primary users to whom general purpose financial reports are directed.
14
15     (FASCON No. 8, OB3–OB5).

16            26.       FASCON No. 8 also notes that, for financial information to be useful, “it must be

17     relevant and faithfully represent what it purports to represent,” and its usefulness “is enhanced if

18     it is comparable, verifiable, timely, and understandable.” (FASCON 8, QC4). It elaborates in

19     relevant part:
                        Relevant financial information is capable of making a difference in the
20
                        decisions made by users. Information may be capable of making a
21                      difference in a decision even if some users choose not to take
22                      advantage of it or already are aware of it from other sources.

23                                                        ***
                        Financial reports represent economic phenomena in words and
24
                        numbers. To be useful, financial information not only must represent
25
26     1
        FASB, FASCON No. 8, Conceptual Framework for Financial Reporting - Chapter 1, The
27     Objective of General Purpose Financial Reporting, and Chapter 3, Qualitative Characteristics
       of Useful Financial Information (Sep. 2010), available at
28     https://www.fasb.org/jsp/FASB/Document_C/DocumentPage?cid=1176157498129 .


                                                      7
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.247 Page 11 of 72




                     relevant phenomena, but it also must faithfully represent the
 1
                     phenomena that it purports to represent. To be a perfectly faithful
 2                   representation, a depiction would have three characteristics. It would
 3                   be complete, neutral, and free from error.

 4     (FASCON No. 8, QC6, QC12).
 5
                                     Accrual Accounting under GAAP
 6
 7            27.    The conceptual framework of financial reporting under GAAP is based primarily
 8     on the idea of “accrual” accounting. As explained in FASCON No. 6:
 9                   Accrual accounting attempts to record the financial effects on an entity
                     of transactions and other events and circumstances that have cash
10
                     consequences for the entity in the periods in which those transactions,
11                   events, and circumstances occur rather than only in the periods in
                     which cash is received or paid by the entity…. It recognizes that the
12
                     buying, producing, selling, distributing, and other operations of an
13                   entity during a period, as well as other events that affect entity
14                   performance, often do not coincide with the cash receipts and
                     payments of the period….
15
                                                        ***
16
                     Accrual accounting attempts to recognize noncash events and
17                   circumstances as they occur and involves not only accruals but also
18                   deferrals, including allocations and amortizations. Accrual is
                     concerned with expected future cash receipts and payments: it is the
19                   accounting process of recognizing assets or liabilities and the related
20                   liabilities, assets, revenues, expenses, gains, or losses for amounts
                     expected to be received or paid, usually in cash, in the future.
21
22     (FASCON No. 6, ¶¶139–412).

23            28.    FASCON No. 8 also speaks to accrual accounting as follows, in relevant part:
                     Accrual accounting depicts the effects of transactions, and other events
24
                     and circumstances on a reporting entity’s economic resources and
25                   claims in the periods in which those effects occur, even if the resulting
26                   cash receipts and payments occur in a different period. This is

27
       2
        FASB, FASCON No. 6, Elements of Financial Statements (Dec. 1985), available at
28     https://www.fasb.org/pdf/aop_CON6.pdf.


                                                    8
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.248 Page 12 of 72




                      important because information about a reporting entity’s economic
 1
                      resources and claims and changes in its economic resources and claims
 2                    during a period provides a better basis for assessing the entity’s past
 3                    and future performance than information solely about cash receipts
                      and payments during that period.
 4
       (FASCON 8, OB17).
 5
              29.     FASCON No. 6 describes how a company is to reflect transactions within the
 6
       financial reporting periods to which component costs and associated revenues relate. This
 7
       concept reflects the “matching principle” of accounting, which is the core of accrual accounting.
 8
       FASCON No. 6 explains in relevant part:
 9
                      Accrual accounting uses accrual, deferral, and allocation procedures
10
                      whose goal is to relate revenues, expenses, gains, and losses to periods
11                    to reflect an entity’s performance during a period instead of merely
                      listing its cash receipts and outlays. Thus, recognition of revenues,
12
                      expenses, gains, and losses and the related increments or decrements in
13                    assets and liabilities--including matching of costs and revenues,
14                    allocation, and amortization--is the essence of using accrual
                      accounting to measure performance of entities. The goal of accrual
15                    accounting is to account in the periods in which they occur for the
16                    effects on an entity of transactions and other events and circumstances,
                      to the extent that those financial effects are recognizable and
17                    measurable.
18                    Matching of costs and revenues is simultaneous or combined
19                    recognition of the revenues and expenses that result directly and
                      jointly from the same transactions or other events. In most entities,
20
                      some transactions or events result simultaneously in both a revenue
21                    and one or more expenses. The revenue and expense(s) are directly
                      related to each other and require recognition at the same time.
22
23     (FASCON 6, ¶¶ 145–46).

24            30.     Accrual-based activity is reflected primarily in an entity’s income statement, and

25     for purposes of the determination of net income in accordance with GAAP. As noted above, the

26     SEC requires that public companies present financial statements in accordance with GAAP.

27     Violations of GAAP, therefore, including with respect to accrual-based accounting, equate to

28     violations of SEC Regulations (for publicly-traded companies).


                                                    9
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.249 Page 13 of 72




 1                                            Revenue Recognition
 2
              31.     Revenue is a critical measure both for entities trying to earn a profit from their
 3
       operations as well as users of financial statements trying to assess an entity’s financial
 4
       performance and position. Revenue measures, in the most basic sense, “the transfer of promised
 5
       goods or services to customers in an amount that reflects the consideration” that the entity
 6
       would expect to receive for providing those goods or services. (ASC 606-10-05-33)
 7
              32.     The accrual-based financial reporting framework of GAAP is particularly
 8
       concerned with the proper procedures for “recognition” of revenue. FASCON No. 6 describes
 9
       recognition as follows:
10
                      Recognition is the process of formally recording or incorporating an
11                    item in the financial statements of an entity. Thus, an asset, liability,
12                    revenue, expense, gain, or loss may be recognized (recorded) or
                      unrecognized (unrecorded).
13
14     (FASCON No. 6, ¶ 143). In accordance with the matching principle discussed above, revenue is

15     measured and reflected in financial statements as the amount that qualifies for recognition, for

16     goods or services provided, over (or throughout) a specific period of time.

17            33.     Under GAAP, the first step in evaluating revenue recognition is to understand the

18     economics of the transaction or arrangement. Developing this understanding would include

19     consideration of relevant contracts or agreements, including obtaining an understanding of the

20     products and/or services to be delivered.

21            34.     Under FASCON No. 5, “[r]evenues are not recognized until earned” and “are

22     considered to have been earned when the entity has substantially accomplished what it must do

23     to be entitled to the benefits represented by the revenues.” (FASCON No. 5, ¶834).

24
       3
        FASB, ASC 606, Revenue from Contracts with Customers (May 2014), available at
25     https://www.fasb.org/jsp/FASB/Document_C/DocumentPage?cid=1176164076069&acceptedDi
26     sclaimer=true.
       4
27      FASB, FASCON No. 5, Recognition and Measurement in Financial Statements of Business
       Enterprises (Dec. 1984), available at https://www.fasb.org/pdf/aop_CON5.pdf.
28


                                                      10
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.250 Page 14 of 72




 1               35.   In December 1999, the SEC published Staff Accounting Bulletin (“SAB”) No.
 2     1015 (“SAB 101”), which provides interpretive guidance on how a public entity should apply
 3     the revenue recognition criteria set forth in FASCON No. 5. Under SAB 101, revenue should
 4     not be recognized until it is “realized or realizable and earned,” and therefore an entity should
 5     not recognize revenue until “all of the following criteria are met”:
 6                        Persuasive evidence of an arrangement exists,
 7                        Delivery has occurred or services have been rendered,
 8                        The seller’s price to the buyer is fixed or determinable, and
 9                        Collectibility is reasonably assured.

10     (SAB 101).
11               36.   These concepts were subsumed by the FASB framework for accounting rules
12     with ASC 605, Revenue Recognition, which was applicable for the first portion of the Class
13     Period.
14               37.   However, beginning January 1, 2018, public companies were required to adopt a
15     new revenue standard set forth in ASC 606. This standard not only includes identifiable changes
16     to the way revenue is recognized, centered significantly on the recording of known offsets to
17     revenue at the time transactions are recorded, but also affects prior industry-specific rules
18     surrounding the recording of revenue and accounting for the collection of receivables.
19               38.   Under ASC 606, more specific criteria must be met for an entity to recognize
20     revenue. As set forth in the Summary of ASC 606:
21                     The core principle of the guidance is that an entity should recognize
22                     revenue to depict the transfer of promised goods or services to
                       customers in an amount that reflects the consideration to which the
23                     entity expects to be entitled in exchange for those goods or services.
24                     To achieve that core principle, an entity should apply the following
25                     steps:

26
27
       5
        SEC Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements, 17
28     C.F.R. Part 211 (Dec. 3, 1999), available at http://www.sec.gov/interps/account/sab101.htm.


                                                      11
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.251 Page 15 of 72




                       Step 1: Identify the contract(s) with a customer.
 1
                       Step 2: Identify the performance obligations in the contract.
 2
                       Step 3: Determine the transaction price.
 3
                       Step 4: Allocate the transaction price to the performance obligations in
 4                     the contract.
 5                     Step 5: Recognize revenue when (or as) the entity satisfies a
 6                     performance obligation.

 7     (ASC 606 at 2; see also ASC 606-10-05-2 to -4.)
 8             39.     ASC 606 also identifies additional conditions upon which each principle’s
 9     criteria would be considered met. Specifically, “identifying a contract” for Step 1 requires that
10     all the following criteria be satisfied:
11                     a) The parties to the contract have approved the contract and are
12                        committed to perform their respective obligations.
                       b) The entity can identify each party’s rights regarding the goods or
13
                          services to be transferred.
14
                       c) The entity can identify the payment terms for the goods or services
15                        to be transferred.
16                     d) The contract has commercial substance.
17                     e) It is probable that the entity will collect substantially all of the
                          consideration to which it will be entitled in exchange for the goods
18
                          or services that will be transferred to the customer … [and] the
19                        amount of consideration to which the entity will be entitled may be
                          less than the price stated in the contract if the consideration is
20
                          variable because the entity may offer the customer a price
21                        concession.
22
       (ASC 606-10-25-1.)
23
               40.     As for determining when “the entity satisfies a performance obligation” (for Step
24
       5 above), ASC 606 explains that such performance obligation is satisfied when a “promised
25
       good or service (that is, an asset)” is transferred “to a customer” and that “[a]n asset is
26
       transferred when (or as) the customer obtains control of that asset.” (ASC 606-10-25-23).
27
               41.     As applied to Bridgepoint, the “promised good or service” to Bridgepoint’s
28


                                                      12
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.252 Page 16 of 72




 1     “customers” (i.e. its students) is the right to receive education, through established coursework,
 2     for an agreed price. This right is afforded students whether cash is received upfront or a
 3     receivable is established concomitant with the start of a course.
 4            42.     The matching principle discussed further above is critical in order to ensure that
 5     revenues (and expenses) are allocated to the appropriate reporting periods, either to reflect the
 6     period during which revenue was actually earned or, in the event that payment for the provision
 7     of such goods or services is not collectible, In view thereof, ASC 606 prescribes the following
 8     guidance for whether a performance obligation is satisfied over time or at a point in time:
 9                    Performance obligations satisfied over time (only one criteria must be
                      met)
10
                      a) The customer simultaneously receives and consumes the benefits
11
                         provided by the entity’s performance as the entity performs.
12                    b) The entity’s performance creates or enhances an asset that the
13                       customer controls as the asset is created or enhanced.

14                    c) The entity’s performance does not create an asset with an
                         alternative use to the entity.
15
                      …
16
                      Performance obligations at a point in time (i.e., transfer of control)
17
                      a) The entity has a present right to payment for the asset.
18
                      b) The customer has legal title to the asset.
19
                      c) The entity has transferred physical possession of the asset.
20
                      d) The customer has the significant risks and rewards of ownership of
21                       the asset.

22                    e) The customer has accepted the asset.

23     (ASC 606-10-25-27, -30).
24            43.     In the case of student enrollment, and the recognition of revenue appropriate in
25     such circumstances, it is apparent—and the Company itself acknowledged, that revenue was
26     earned over time (i.e., over the course of the enrollment, as services were provided to the
27     student). GAAP also requires that provisions be made in the financial statement to reflect the
28     uncertainty of collectability on receivables. Under ASC 605, the standard that preceded


                                                     13
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.253 Page 17 of 72




 1     adoption of ASC 606, and in conjunction with ASC 310, Receivables (discussed in more detail
 2     below), amounts recorded as revenue but for which cash was not immediately received, need to
 3     be evaluated regularly for collectability.
 4            44.     Under ASC 606, as item (e) from ASC 606-10-25-1 excerpted above states, “the
 5     amount of consideration to which the entity will be entitled may be less than the price stated in
 6     the contract if the consideration is variable because the entity may offer the customer a price
 7     concession.” This directly impacts the measurement of revenue and the recognition thereof,
 8     under the new standard, reflective of whether the entity expects, either based on an explicit
 9     arrangement with a customer in the moment or historical experience, to collect the full amount
10     of the transaction price.
11            45.     Under 606, the concept of a “price concession” can be either explicit or, as it is
12     described in the accounting literature, implicit. An implicit price concession exists when the
13     parties to the transaction effectively understand that the amount of “gross revenue” attached to
14     the transaction is not the same as the expected consideration to be paid or transferred in
15     connection with the goods or services provided.
16            46.     According to ASC 606-10-55, the determination of whether the customer has the
17     “ability and intention to pay the consideration to which the entity will be entitled in exchange
18     for the goods or services,” which can impact whether there is an implicit price concession,
19     includes evaluation of “whether there is a substantive transaction between the entity and the
20     customer, which is a necessary condition for the contract to be accounted for under the revenue
21     model in [ASC 606].”
22            47.     This relates, however, only to the recording of revenue transactions that occurred
23     beginning on January 1, 2018 and thereafter. The standard contemplates, further, that, similar to
24     the way revenue and receivables were accounted for prior to adoption of ASC 606, later
25     determinations that an amount is probable to be uncollected (i.e., in the case of an adverse event
26     that impacted a customer’s, or in this instance, a student’s, ability to pay, under ASC 605) result
27     in the recording of “bad debt expense” in the period in which such determination is made
28     (discussed in more detail below) – journal entries which would not, therefore, impact the


                                                     14
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.254 Page 18 of 72




 1     amount of revenue previously recorded on the subject transaction(s) or on different transactions
 2     in the present period. But under both ASC 605 and ASC 606, both before and after January 1,
 3     2018, Bridgepoint was required to consider whether the amount of revenue it was recording for
 4     student tuition—especially under the FTG Program—reflected the amounts both to which it was
 5     entitled and for which collectability was reasonably assured.
 6
                                     Accounting for Revenue before 2018
 7
 8            48.     Before the adoption of ASC 606 on January 1, 2018, Bridgepoint asserted that it
 9     recognized revenue according to ASC 605.
10            49.     Under ASC 605, subsequent consideration of collectability was considered in the
11     context of receivables, and the proper measurement thereof under ASC 310, Receivables.
12     Because all sales are not effectuated through the immediate exchange of cash, but also because
13     GAAP requires public filers to utilize accrual-based accounting, entities often record accounts
14     receivable (an asset) in connection with transactions that involve revenue. ASC 310 describes
15     receivables as what “may arise from credit sales, loans, or other transactions,” and “may be in
16     the form of loans, notes, and other types of financial instruments and may be originated by an
17     entity or purchased from another entity.” (ASC 310-10-05-4).
18            50.     This asset is maintained on an entity’s books and records until the amount is
19     either (a) received in the form of cash (generally), or (b) deemed to be uncollectible. GAAP
20     requires that receivables be measured periodically to ensure that the amounts at which they are
21     being carried on an entity’s balance sheet are commensurate with and reflective of the extent to
22     which such receivables are expected to be collected because, as the guidance provides, “[t]he
23     conditions under which receivables exist usually involve some degree of uncertainty about their
24     collectability, in which case a contingency exists.” (ASC 310-10-35-7).
25            51.     In ASC 310, GAAP prescribes that an entity record a reserve (known as a contra-
26     asset account), often referred to as an allowance for doubtful accounts and/or an allowance for
27     credit losses, to account for those amounts it believes are probable to be uncollected.
28            52.     GAAP states, specifically, the following with respect to how and when to adjust


                                                     15
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.255 Page 19 of 72




 1     the balance of a receivable to reflect the collectability of (or, to the contrary, the expected losses
 2     from) such:
 3                    [GAAP] requires recognition of a loss when both of the following
                      conditions are met:
 4
                              a. Information available before the financial statements are
 5
                              issued or are available to be issued … indicates that it is
 6                            probable that an asset has been impaired at the date of the
                              financial statements.
 7
                              b. The amount of the loss can be reasonably estimated.
 8
                              ….
 9
                      Losses from uncollectible receivables shall be accrued when both of
10                    the preceding conditions are met. Those conditions may be considered
11                    in relation to individual receivables or in relation to groups of similar
                      types of receivables. If the conditions are met, accrual shall be made
12
                      even though the particular receivables that are uncollectible may not
13                    be identifiable.
14     (ASC 310-10-35-8 to -9).
15            53.     Considering the preceding guidance, GAAP provides that an entity which carries
16     significant assets in the form of receivables must not only reflect such assets at their proper
17     carrying value, but must regularly and methodologically assess the collectability of its
18     receivables at each reporting date. GAAP prescribes specifically, in ASC 310-10-35-41, that an
19     entity must deduct credit losses directly from the allowance when the entity becomes aware that
20     a balance is no longer collectible. And, as stated above, the same treatment is applicable to
21     similar scenarios subsequent to the adoption of the new revenue recognition standard (ASC
22     606), especially when and if later determinations about collectability are related to customers’
23     ability to pay for “credit”-related reasons.
24            54.     According to ASC 606-10-55-108, if an entity realizes that a “customer’s
25     financial condition declines … and fails to “make [sic] … payments,” the entity may “account
26     for any impairment of the existing receivable in accordance with [ASC 310].” At a public
27     meeting of the FASB/IASB Joint Transition Resource Group for Revenue Recognition (ASC
28


                                                      16
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.256 Page 20 of 72




 1     606) on January 26, 2015, the staff stated, “[t]he new revenue standard does not change the
 2     accounting for receivables. An entity accounts for a receivable in accordance with [ASC 310].”
 3            55.     As discussed previously herein, however, to the extent collectability is not
 4     reasonably assured at the time an entity enters into a transaction with a customer (or, in the case
 5     of Bridgepoint, a student), or when an entity can determined, from its historical business
 6     experience, that all amounts it initially invoices or asserts constitutes revenue will not ultimately
 7     be collected, revenue may not be recognized until if, and when, the associated consideration is
 8     received from the customer (/ student).
 9
                              Accounting for Revenue beginning January 1, 2018
10
11            56.     Beginning January 1, 2018, Bridgepoint, as required by GAAP and, therefore,
12     the SEC, adopted ASC 606. In its 2018 10-K, Bridgepoint communicated the following to
13     investors regarding this adoption:
14                     [T]he Company adopted ASC 606 using the modified retrospective
                      adoption method. In accordance with the modified retrospective
15
                      adoption method, the Company elected to retroactively adjust only
16                    those contracts that did not meet the definition of a completed contract
                      at the date of initial application. The new guidance impacted the
17
                      amount and timing of the Company’s revenue recognition as follows:
18
                              … Under ASC 606, collectability issues may indicate an
19                            implied price concession, which is accounted for as variable
                              consideration. Consequently, revenues for these type of
20
                              contracts are accelerated, net of any amounts we do not expect
21                            to collect.
22                            Under ASC 606, once a student is deemed to have a history of
23                            collection issues, future revenues are earned subject to a price
                              concession as the student has demonstrated that they may not
24                            pay the full tuition price based on past behavior. This results in
25                            a reduction in the transaction price such that revenue is
                              recorded based on the amount to which the Company expects
26                            to be entitled if, in the future, a student is deemed to have
27                            resolved their collection issues, a price concession will no
                              longer be recorded.
28


                                                      17
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.257 Page 21 of 72




                      At the date of adoption of ASC 606, the Company recorded a
 1
                      cumulative adjustment to its consolidated balance sheet, including an
 2                    adjustment to retained earnings, to adjust for the aggregate impact of
 3                    these revenue items, as calculated under the new guidance.

 4     (2018 10-K, p. 74)
 5            57.     In connection with the adoption of ASC 606, Bridgepoint was expressly
 6     obligated to assess the amount of consideration it ultimately expected to receive, based on the
 7     probability of collecting tuition (among other sources of revenue) from a corporate payer or a
 8     student (or the student’s source of funding), at the moment it entered into a transaction with a
 9     student or employer (as opposed to at a later point in time based on “collectability” in the
10     context of ASC 310). If there is an understanding or expectation between the parties entering
11     into the transaction that some amount less than the contract amount would be paid in the form of
12     consideration, ASC 606 asserts that the entity recording revenue must account for this “implicit
13     price concession” by offsetting its recorded gross revenue at the time of the transaction.
14
                                       Accounting for the FTG Program
15
16            58.     Bridgepoint explained the following about its FTG program, specifically:
17                    [It] is a 12-month grant that, when combined with a corporate
                      partner’s annual tuition assistance program, enables eligible students
18
                      to earn their degree without incurring student loan debt. Students
19                    enrolled under this program are eligible to take up to ten
                      undergraduate or eight graduate courses per 12-month grant period and
20
                      must first utilize 100% of the funds awarded under their employer’s
21                    annual tuition assistance program before they can be awarded the FTG
22                    grant.

23     (2018 10-K, p. 71; emphasis added.)
24            59.     With respect to the FTG Program, specifically, Bridgepoint accounted for
25     revenue by first recording deferred revenue in the amount of the cost of the services being
26     afforded to the enrolled student, and then reversing (i.e., reducing) this amount over time, as
27     revenue was earned “over the period of benefit to the student.” (2017 10-K, p. 47). Bridgepoint
28     explained its revenue recognition policy in its 2017 10-K (issued on February 15, 2018) as


                                                     18
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.258 Page 22 of 72




 1     follows:
 2                    We record an account receivable and corresponding deferred revenue
                      for the amount of tuition and fees for enrolled students when a student
 3
                      is billed for a payment period. Payments received either directly or
 4                    indirectly from the student or from the student’s source of funding that
                      exceed amounts billed are recorded as student deposits. At the end of
 5
                      each reporting period, the deferred revenue and student deposits and
 6                    related account receivable balances are reduced to present amounts
 7                    attributable to the current course.

 8     (2017 10-K, p. 47.)
 9            60.     With respect to the collectability of recorded receivables, or instances where
10     students did not complete the course in which they were enrolled, Bridgepoint communicated
11     the following to investors in its 2017 10-K:
12                    We estimate expected refunds based on historical refund rates and
                      record a provision to reduce revenue for the amount that is expected to
13
                      be refunded. Refunds issued by us for services that have been provided
14                    in a prior period have not historically been material. Future changes in
15                    the rate of student withdrawals may result in a change to expected
                      refunds and would be accounted for prospectively as a change in
16                    estimate. We reassess collectability throughout the period revenue is
17                    recognized by our institutions, on a student-by-student basis. We
                      reassess collectability based upon new information and changes in
18                    facts and circumstances relevant to a student’s ability to pay. For
19                    example, we reassess collectability when a student drops from the
                      institution (i.e., is no longer enrolled)6 and when a student attends a
20
                      course that was not included in the initial assessment of collectability
21                    at the start of a student’s payment period.
22     (2017 10-K, p. 47; footnote added.)
23            61.     The grants awarded as part of this FTG program were “considered a material
24     right, and, as such, the Company record[ed] a contract liability (i.e., in the line item “deferred
25
26     6
         Note that, as reflected in the Company’s public disclosures, a student’s decision or requirement
27     to drop-out of a course (or from the institution itself) does not appear to have impacted revenue
       recognition, but instead, merely the means by which payment might be made and the likelihood
28     of collection of outstanding tuition-related fees.


                                                      19
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.259 Page 23 of 72




 1     revenue and student deposits”) for a portion of the consideration received or due under these
 2     contracts.” (2018 10-K p. 71). Bridgepoint would then, as under the prior accounting construct,
 3     reverse this liability over time as revenue was earned through the provision of services to
 4     students. Bridgepoint’s public disclosures assert that revenue for purposes of the FTG program
 5     was fully earned “at the earlier of satisfaction of the future obligation or contract termination.”
 6     (2018 10-K, p. 71).
 7            62.     Bridgepoint’s public filing did not explain to investors, however, what was meant
 8     by “contract termination” in this instance, how it may have differed from the moment at which
 9     the future obligation was satisfied, or what such treatment necessitated. As stated earlier,
10     according to ASC 606, in order for an entity to recognize revenue, it must “[i]dentify the
11     performance obligations in the contract.” (ASC 606-10-05-4, (b)). As such, it was not apparent
12     to investors how or when revenue was being recognized at Bridgepoint. The “satisfaction of the
13     future obligation” may have been referencing completion of the entirety of the contract that
14     Bridgepoint has with an employer or student (i.e., the coursework to be completed over a
15     semester, or year), or a certain point in the semester when a student could no longer withdraw
16     from a program or drop-out of a course for a refund. In addition, “contract termination” could be
17     referencing either (a) if/when a student withdrew during the semester or (b) an instance where
18     the student received more than two “allowances”7 under the FTG program guidelines and
19     became ineligible therefor. Bridgepoint’s accounting policy did not identify which party (i.e.,
20     the employer, the student, or the university) bore the obligation for payment of outstanding
21     amounts when a contract was terminated, or how it estimates allowances against revenue for
22     these situations. Bridgepoint did not provide identifiable information in the financial statements
23     it issued during the Class Period to communicate to investors when exactly a contract’s
24     performance obligations are considered met.
25
26     7
         According to Bridgepoint’s FTG policy as of December 2018, a student became ineligible for
27     the program if he/she received more than two allowances or if he/she violated university policies
       outlined in the Ashford University Academic Catalog. If the student became ineligible, the
28     university would automatically revert the student to a cash payment option.


                                                      20
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.260 Page 24 of 72




 1             63.    According to Bridgepoint’s stated policy regarding the FTG program, if a
 2     student’s tenure in the FTG program was terminated, that student was converted to a cash-pay
 3     option, at which point Bridgepoint would have needed to look to the student to provide payment
 4     for the remaining tuition. Except there is a higher likelihood the actual student may not have had
 5     sufficient funds to cover the tuition—which Bridgepoint had been forced to acknowledge in
 6     connection with its 2013 restatement, which was precipitated by an investigation by the SEC
 7     into Bridgepoint’s revenue recognition practices that began in 2014 (among others) . If
 8     Bridgepoint did not properly assess whether collectability was reasonably assured and either
 9     wait on revenue recognition until cash was received or estimate the allowance for bad debts
10     (under ASC 605 and ASC 310), or account for an implicit price concession (under ASC 606), its
11     financial statements would be misstated for overstating revenues or for an impairment or
12     overstatement of accounts receivable. The Company’s 2018 restatement confirmed that
13     Bridgepoint did not, in its Class Period financial statements, properly apply the foregoing
14     guidance, which caused material errors in those subject financial statements—giving rise to this
15     litigation.
16
                                               Internal Controls
17
18             64.    The Securities and Exchange Act of 1934 also imposes on an entity’s
19     management the obligation of establishing, implementing, and maintaining the system of
20     internal control over financial reporting, such that the company’s books and records conform to
21     the selected basis of accounting.
22             65.    After a series of high profile financial scandals relating to large public companies
23     (and their auditors) that occurred in the early 2000s, the Sarbanes-Oxley Act of 2002 (“SOX”)
24     was enacted to purportedly protect the investments of shareholders and the general public from
25     potentially improper actions or misrepresentations by public companies.
26             66.    One of the key provisions of Section 404 of SOX reiterated the need for
27     management at public companies to establish and maintain a system of internal controls relating
28     to, among other things, financial reporting, and to document, test, and maintain those controls


                                                    21
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.261 Page 25 of 72




 1     and procedures to ensure their effectiveness, as well as to assess and report on the design and
 2     operating effectiveness of internal control over financial reporting on at least an annual basis.
 3            67.     An overall purpose of internal control over financial reporting is “to provide
 4     reasonable assurance regarding the reliability of financial reporting and the preparation of
 5     financial statements for external purposes in accordance with generally accepted accounting
 6     principles.” SEC General Rules and Regulations (17 C.F.R. § 240.13a-15(f)) defines the term
 7     “internal control over financial reporting” (or “ICFR”) as:
 8                    … a process designed by, or under the supervision of, the issuer’s
                      principal executive and principal financial officers, or persons
 9
                      performing similar functions, and effected by the issuer’s board of
10                    directors, management and other personnel, to provide reasonable
                      assurance regarding the reliability of financial reporting and the
11
                      preparation of financial statements for external purposes in accordance
12                    with generally accepted accounting principles and includes those
13                    policies and procedures that:
                              (1) Pertain to the maintenance of records that in reasonable
14
                              detail accurately and fairly reflect the transactions and
15                            dispositions of the assets of the issuer;
16                            (2) Provide reasonable assurance that transactions are recorded
17                            as necessary to permit preparation of financial statements in
                              accordance with generally accepted accounting principles, and
18                            that receipts and expenditures of the issuer are being made only
19                            in accordance with authorizations of management and directors
                              of the issuer; and
20
                              (3) Provide reasonable assurance regarding prevention or
21                            timely detection of unauthorized acquisition, use or disposition
22                            of the issuer’s assets that could have a material effect on the
                              financial statements.
23
24            68.     As part of SOX, management of companies that are registered and make filings

25     with the SEC is required to make assertions regarding the design and effectiveness of the

26     entity’s system of internal controls over financial reporting. Additionally, SOX requires

27     management to: (a) acknowledge its responsibility for the adequacy of the company’s internal

28     control structure and procedures for financial reporting; and (b) assess the effectiveness of this


                                                     22
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.262 Page 26 of 72




 1     ICFR.
 2             69.   The annual internal control report must contain:
 3                           A statement of management’s responsibility for establishing
                              and maintaining adequate internal control over financial
 4
                              reporting for the company;
 5
                             Management’s assessment of the effectiveness of the
 6                            company’s internal control over financial reporting as of the
                              end of the company’s most recent fiscal year, including a
 7
                              statement as to whether the company’s internal control over
 8                            financial reporting is effective;
 9                           A statement identifying the framework used by management to
10                            evaluate the effectiveness of the company’s internal control
                              over financial reporting; and
11
                             A statement that the public accounting firm that audited the
12                            company’s financial statements included in the annual report
13                            has issued an attestation report on management’s assessment of
                              the company’s internal control over financial reporting.
14
15     (SOX, Item 307).

16             70.   SEC Regulation S-K (17 C.F.R. § 229.308 [Item 308] (a)) describes what

17     information should be included in management’s report on ICFR, including the following:

18                   (1) A statement of management’s responsibility for establishing and
                     maintaining adequate internal control over financial reporting for the
19                   registrant;
20                   (2) A statement identifying the framework used by management to
21                   evaluate the effectiveness of the registrant’s internal control over
                     financial reporting as required by paragraph (c) of §240.13a-15 or
22                   §240.15d-15 of this chapter;
23                   (3) Management’s assessment of the effectiveness of the registrant’s
24                   internal control over financial reporting as of the end of the registrant’s
                     most recent fiscal year, including a statement as to whether or not
25                   internal control over financial reporting is effective. This discussion
26                   must include disclosure of any material weakness in the registrant’s
                     internal control over financial reporting identified by management.
27                   Management is not permitted to conclude that the registrant’s internal
28                   control over financial reporting is effective if there are one or more


                                                    23
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.263 Page 27 of 72




                      material weaknesses in the registrant’s internal control over financial
 1
                      reporting.
 2
              71.     Additionally, SOX requires management to: (a) acknowledge its responsibility
 3
       for the adequacy of the company’s internal control structure and procedures for financial
 4
       reporting; and (b) assess the effectiveness of this ICFR.
 5
              72.     Many U.S. public companies, including Bridgepoint (as expressly stated in its
 6
       previously-issued financial statements during, and prior to, the relevant period), have adopted
 7
       the integrated framework for establishing and maintaining a system of internal controls
 8
       (originally published and) established by the Committee of Sponsoring Organizations of the
 9
       Treadway Commission (“COSO”) in 1992 (the “COSO Integrated Framework”). (See, e.g.,
10
       Bridgepoint Education’s 2018 10-K, p. 100). The COSO Integrated Framework assists
11
       management, boards of directors, external stakeholders, and others interacting with the entity in
12
       their respective duties as they relate to the establishment and maintenance of internal controls,
13
       without being overly prescriptive (recognizing that the size and operations of subject entities
14
       may differ). It does so by providing both an understanding of what constitutes a system of
15
       internal controls and insight into when internal controls are being applied effectively.
16
              73.     COSO’s integrated framework stipulates that:
17
                      [A]n effective system of internal control reduces, to an acceptable
18
                      level, the risk of not achieving an objective relating to one, two, or all
19                    three categories of objectives – that is, operations, reporting, and
                      compliance. It requires that (i) each of the five components of internal
20
                      control and relevant principles is present and functioning, and that (ii)
21                    the five components are operating together in an integrated manner.
22
       (COSO Internal Control-Integrated Framework Frequently Asked Questions, May 2013)
23
              74.     The five integrated components of internal control outlined in the Integrated
24
       Framework are:
25                    a) Control Environment
26                    b) Risk Assessment
27                    c) Control Activities
28                    d) Information and Communication


                                                     24
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.264 Page 28 of 72




                      e) Monitoring
 1
 2            75.     In view of the requirements for public companies to establish, maintain, and

 3     report on their systems of internal controls (including as such controls relate to financial

 4     reporting), a material weakness in a system of internal controls is defined as a deficiency, or a

 5     combination of deficiencies, in internal control over financial reporting such that there is a

 6     reasonable possibility that a material misstatement of the company’s annual or interim financial

 7     statements will not be prevented or detected on a timely basis. See 17 C.F.R. § 210.13a-15(f).

 8            76.     If a Company identifies a material weakness, it is obligated to disclose such to

 9     the public domain. In addition, management is not permitted to conclude that a company’s

10     internal control over financial reporting is effective if there are one or more material weaknesses

11     such system of internal control over financial reporting. COSO’s framework for internal

12     controls concurs with this assertion.

13
                                          Factual Background
14
15                                               Rapid Growth

16
              77.     Bridgepoint is a provider of post-secondary education services. The Company
17
       was incorporated in Delaware in May 1999 under the name TeleUniversity, Inc., changed its
18
       name to Bridgepoint Education, Inc. in February 2004, and went public in 2009.
19
              78.     Originally, Bridgepoint was a provider of “affordable, accelerated work-place
20
       related courses for adult students seeking a bachelor’s degree” backed by the global private
21
       equity firm Warburg Pincus. But its business model changed dramatically in March 2005, when
22
       it acquired what became Ashford University.
23
              79.     Before the acquisition, Ashford University was a small regionally accredited
24
       non-profit religious college in Iowa called the Franciscan University of the Prairies. It operated
25
       as a traditional nonprofit college, but it had only 312 students and was on the verge of closure.
26
       Bridgepoint vowed to pour resources into the college’s physical campus and bolster its
27
       enrollment and revenues with online programs. Specifically, Bridgepoint’s press release
28


                                                     25
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.265 Page 29 of 72




 1     announcing the acquisition stated:
 2                    The University’s agreement with Bridgepoint ensures that the main
                      campus of the college will continue to be operated as it currently is. In
 3
                      addition, Bridgepoint does not anticipate any changes in course
 4                    offerings, programs or graduation dates. Bridgepoint does plan to
                      expand the student body at the University’s main campus over the next
 5
                      two years in order to make the institution more viable and offer a
 6                    wider array of enrichment opportunities for students.
 7
              80.     After the acquisition, Bridgepoint renamed it to “Ashford University” and began
 8
       operating it as a for-profit commercial venture. Ashford offered associate’s, bachelor’s and
 9
       master’s degree programs and was comprised of four colleges: the Forbes School of Business
10
       and Technology, the College of Education, the College of Health, Human Services and Science
11
       and the College of Liberal Arts.
12
              81.     In September 2007, Bridgepoint bought the Colorado School of Professional
13
       Psychology in Colorado Springs and renamed it University of the Rockies. At the time of
14
       acquisition, the school had 75 students and did not offer any online courses or programs. After
15
       the acquisition, the University of the Rockies offered master’s and doctoral degree programs in
16
       the social and behavioral sciences.
17
              82.     Over the next decade, Ashford grew rapidly, eventually peaking at more than
18
       90,000 students. However, virtually all of Bridgepoint’s enrollment growth was online. Inside
19
       Higher Ed8 summarized as follows:
20
                      Over the next 10 years, Bridgepoint’s takeover of Ashford became
21                    exhibit A of one of the perceived questionable tactics of for-profit
                      higher education: the “buying” of accreditation, by annexing an
22
                      existing institution and transforming it into something very different
23                    (almost always online, and usually on a mass scale). The small Iowa
24                    campus became a springboard for a publicly traded college company
                      with (at one point) soaring online enrollments and significant profits,
25
26
       8
27      Doug Lederman, Closure Delayed (by a Decade), Inside Higher Ed., July 15, 2015,
       https://www.insidehighered.com/news/2015/07/15/ashford-us-closure-and-what-it-says-about-
28     profit-higher-ed.


                                                    26
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.266 Page 30 of 72




                      drawing the enmity of U.S. senators and prompting significant scrutiny
 1
                      of the accrediting agency that approved the initial transaction.
 2
                                                           ***
 3
                      Bridgepoint officials told Inside Higher Ed at the time that no Ashford
 4                    employees would lose their jobs in the transition and that the company
                      was “committed absolutely” to remaining in Clinton, Iowa. Clark, the
 5
                      CEO, said that Bridgepoint would work to expand two small master’s
 6                    programs that Ashford offered at the time.
 7                    What an understatement. By 2012, Ashford’s enrollment had soared to
                      more than 90,000, with all but about 1,000 students online. That
 8
                      phenomenal growth enabled company officials to take Bridgepoint
 9                    public in 2009 and led to high-visibility (and arguably unwise) steps
10                    like buying naming rights to a college football bowl game.

11            83.     According to a 2012 U.S. Senate Committee on Health, Education, Labor, and
12     Pensions Report, “Bridgepoint has experienced some of the most dramatic increases in student
13     enrollment, Federal funds, and profit of any company examined. Along with this rapid growth,
14     have come rapid increases in student withdrawal rates…. These outcomes call into question
15     whether Bridgepoint’s students are receiving an education that affords them to the ability to
16     repay the loan debt they incurred.”
17
                     Sharply Declining Enrollments Expose Bridgepoint to New Risks
18
19            84.     Around 2012, after years of rapid growth, Bridgepoint’s business prospects
20     started declining rapidly. Enrollment started declining quickly every year, which devastated
21     Bridgepoint’s revenue and operating income:
22                                 2012        2013         2014       2015       2016          2017
23              Revenue
                                 $943,405 $751,449 $638,705 $561,729 $527,090 $478,397
             (in thousands)
24
25         Operating Income
                            $191,627          $68,463       $14,311   -$42,295   -$40,221       $7,852
            (in thousands)
26
           Total Enrollment        81,810      63,624        55,823    49,159     45,087        40,730
27
28            85.     By 2015, Bridgepoint could no longer afford to maintain Ashford University’s


                                                      27
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.267 Page 31 of 72




 1     physical campus, and was forced to shut down the physical campus.
 2            86.     Following this sudden reversal in the Company’s business prospects, Defendants
 3     began taking drastic measures to reverse the decline as well as to convince investors not to
 4     abandon the Company. Declining enrollments also exposed Bridgepoint to significant new
 5     regulatory risks and forced it to seek new revenue streams to reduce their reliance on federal
 6     student aid funds at a time of increasing regulatory scrutiny.
 7
                      Bridgepoint’s Efforts to Remain Compliant with the “90/10” Rule
 8
 9            87.     Because Bridgepoint consistently derived the vast majority of its revenue from
10     federal student aid programs, it was critical to remain eligible for those programs. By 2012,
11     more than 85% of Bridgepoint’s revenues came from federal student aid funds under Title IV of
12     the Higher Education Act (which includes Stafford loans, Pell grants, PLUS loans, and multiple
13     other small loan and grant programs). Therefore it was essential for Bridgepoint to retain its
14     eligibility for federal student aid funds under Title IV.
15            88.     In particular, under Title IV’s “90/10” Rule, in order to maintain access to federal
16     student aid funds, Ashford University and University of the Rockies had to generate at least
17     10% of their revenues from sources other than federal student aid under Title IV.
18            89.     The idea behind the 90/10 Rule is that if an institution is indeed providing a
19     valuable education, someone other than the federal government should be willing to pay that
20     price for students to attend; and federal student aid funds should not be wasted propping up low-
21     quality schools that can’t even attract at least 10 percent of their revenue from employers,
22     scholarship providers, or students who are willing to pay the tuition.
23            90.     Importantly, the 90/10 Rule was originally enacted in the 1990s because students
24     were defaulting on federal student loans in droves, and the worst default and repayment rates
25     were concentrated among the for-profit institutions that were most reliant on federal student aid.
26            91.     Bridgepoint described the 90/10 rule as follows in its 2014 10-K:
27                    The “90/10” Rule

28


                                                      28
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.268 Page 32 of 72




                      Under the Higher Education Act, a for-profit institution loses its
 1
                      eligibility to participate in Title IV programs if the institution derives
 2                    more than 90% of its revenues (calculated in accordance with
 3                    applicable Department regulations) from Title IV program funds for
                      two consecutive fiscal years. This rule is commonly referred to as the
 4                    “90/10 rule.” Any institution that violates the 90/10 rule for two
 5                    consecutive fiscal years becomes ineligible to participate in Title IV
                      programs for at least two fiscal years. In addition, an institution whose
 6                    rate exceeds 90% for any single year will be placed on provisional
 7                    certification and may be subject to other enforcement measures.

 8                    For the years ended December 31, 2014, 2013 and 2012, Ashford
                      University derived 83.4%, 85.6% and 86.4%, respectively, and
 9                    University of the Rockies derived 88.3%, 87.6% and 87.3%,
10                    respectively, of their respective revenues (calculated in accordance
                      with applicable Department regulations) from students whose source
11
                      of funding is through Title IV funds.
12
              92.     By 2012, more than 85% of Bridgepoint’s revenues came from Title IV funds—
13
       perilously close to the 90% cap. To avoid running into the 90% cap, Bridgepoint had to find
14
       new sources of revenue—at a time when its overall enrollment and revenue were quickly
15
       declining.
16
17            Bridgepoint’s Increasing Reliance on the Full Tuition Grant (“FTG”) Program
18
              93.     At first, Bridgepoint did this by seeking out “government tuition assistance for
19
       military personnel,” such as under the GI Bill. Bridgepoint explained as follows in its 2015 10-
20
       K:
21
                      Revenue derived from government tuition assistance for military
22                    personnel, including veterans, is not considered federal student aid for
23                    purposes of the 90/10 calculation, and accordingly helps our
                      institutions satisfy the 90/10 rule. As of December 31, 2015,
24
                      approximately 28.0% of our institutions’ students were affiliated with
25                    the military, some of whom are eligible to receive government tuition
                      assistance that may be used to pursue postsecondary degrees.
26
27            94.     However, for a number of reasons, Bridgepoint could not necessarily count on

28     this revenue stream. As Bridgepoint noted in its 2015 10-K, “[f]rom October 1, 2013 until


                                                     29
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.269 Page 33 of 72




 1     October 16, 2013, the U.S. federal government entered into shutdown resulting in the
 2     suspension of military tuition assistance.” And in May 2016, after the closure of Ashford
 3     University’s physical campus, the Iowa Department of Education informed Bridgepoint that it
 4     would no longer approve Ashford University’s programs for GI Bill benefits after June 30,
 5     2016—which would impact all of Ashford’s GI Bill students, not just those in Iowa. As a result,
 6     as Defendant Clark admitted on an August 2, 2016 conference call, Bridgepoint was forced to
 7     “temporarily suspend enrolling new VA students until we resolve the uncertainties regarding the
 8     VA approval.”
 9            95.      This continued into 2017. On November 9, 2017, the US Department of Veterans
10     Affairs informed the Company that it would “suspend payment of educational assistance and
11     approval of new enrollments and reenrollments for Ashford University’s online programs in 60
12     days.” On November 14, 2017, the Company announced that “Ashford University decided to
13     temporarily suspend new enrollment of veteran students utilizing GI Bill benefits. Our veteran
14     students comprise approximately 10% of our total enrollment and we currently estimate that our
15     veteran students will generate approximately 7% of our revenue during fiscal 2017.”
16            96.      As it became less and less able to rely on government tuition assistance for
17     military personnel, Bridgepoint had to find other ways to increase enrollment and revenues from
18     non-Title-IV sources.
19            97.      In particular, as another means of increasing enrollment, the Company formed
20     various corporate partnerships with employers to offer their employees a way to pursue and
21     complete a college degree purportedly without incurring any student debt. Over time,
22     Bridgepoint became increasingly reliant on one such program—what it now calls its Full
23     Tuition Grant (“FTG”) Program.
24            98.      The 2016 10-K touted the Company’s new “Leadership Development Grant”
25     (“LDG”) program—which it described as a “corporate partnership program” that “provides
26     companies with the opportunity to allow their employees to pursue and complete a college
27     degree without incurring any student debt”—as the “[o]ne area in which we continue to
28     experience positive enrollment trends.”


                                                     30
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.270 Page 34 of 72




 1            99.     The 2017 10-K touted the program as follows:
 2                    One area in which we are experiencing positive enrollment trends is
                      within our Education Partnerships programs with various employers.
 3
                      These corporate partnership programs provide companies with the
 4                    opportunity to offer their employees a way to pursue and complete a
                      college degree without incurring any student debt. Enrollments in the
 5
                      Corporate Full Tuition Grant (“FTG”) program is approximately 10%
 6                    of our total enrollment as of December 31, 2017, compared to
 7                    approximately 6% of our total enrollment as of December 31, 2016.
                      Revenue derived from Education Partnerships is cash pay, and is
 8                    therefore not considered federal student aid for purposes of
 9                    calculations under the 90/10 rule.

10            100.    Defendant Clark also started describing the program in increasingly glowing
11     terms. He described it as follows on an October 25, 2017 earnings call:
12                    We also continue to strengthen our partnerships with various
13                    employers. Our work in this area has gained traction and become an
                      important part of our strategy. To help establish a stronger brand
14                    identity for these corporate efforts, we utilized input from the
15                    companies currently in the program to select a new name that best
                      describes the valuable work we are doing together. As a result, we
16                    have rebranded these employer offerings under the name Educational
17                    Partnerships. The Educational Partnerships Group includes our Full
                      Tuition Grant, or FTG program, which was previously known as the
18
                      Leadership Development Grant Program.
19                    During the third quarter of 2017, Educational Partnerships added 12
20                    new full tuition grant, or FTG partners. Student enrollment in these
                      programs continues to increase, and FTG enrollments were up 75% as
21
                      compared to the same quarter a year ago. As the convergence around -
22                    - as the conversations around student debt continue, these types of
                      innovative partnerships are valuable examples of partnering with
23
                      employers to provide an education to students without requiring them
24                    to take on any debt, while at the same time helping employers develop,
                      retain and grow the skills of their employees.
25
26            101.    He was even more effusive on November 8, 2018:
27                    As I mentioned earlier, the growth of our educational partnerships
                      remains strong and this group continues to be a key driver of our
28


                                                    31
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.271 Page 35 of 72




                      success. Our Full Tuition Grant program, which uses tuition assistance
 1
                      benefits provided by our corporate providers to provide a debt-free
 2                    education to their employees, continues to gain traction as a popular
 3                    option for fulltime workers looking to start or continue their degrees.
                      During the third quarter of 2018, we added 16 new Full Tuition Grant
 4                    partners to the program. Student enrollment from Full Tuition Grant
 5                    was up approximately 48% as compared to enrollments the same
                      quarter a year ago. While enrollment in our Full Tuition Grant
 6                    programs has grown to approximately 15% of total enrollments, up
 7                    from approximately 10% of total enrollments a year ago.

 8                    While each and every partner is critical to this program, in September
                      we were particularly pleased to announce our partnership with US
 9                    Express Enterprises. US Express publicly rolled out Full Ride, a first
10                    of its kind college scholarship program for company truck drivers and
                      their families in partnership with Ashford University. By adopting this
11
                      groundbreaking program, the company hopes to not only provide a
12                    meaningful benefit to its existing employees, but also to attract new
                      employees that might not have previously considered driving a truck.
13
                      Through the US Express Full Ride Scholarship, US Express will cover
14                    100% of tuition for a BA or MA at Ashford University. Cover 2
15                    members of the driver’s family at one time, which could either be the
                      company driver and a dependent or 2 dependents of the company
16                    driver. This could translate into 2 or more free degrees for each US
17                    Express Driver.

18                    These programs continue to be well received by both employers and
                      employees alike and they highlight the value of partnering with
19                    employers to offer programs that will allow their employees to pursue
20                    further education in a cost-friendly manner. We continue to anticipate
                      students enrolled in these programs to become a meaningful
21                    percentage of our overall mix as we continue to raise awareness of and
22                    expand our corporate partnerships.

23            102.    The FTG program was structured differently from Bridgepoint’s other course
24     offerings. Typically, Bridgepoint would charge a set amount for each class and would recognize
25     the tuition revenue from each class gradually over the course of the class term. Most courses
26     were 5 or 6 weeks long. The FTG program was different. Bridgepoint explained the following
27     about its FTG program, specifically:
28


                                                    32
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.272 Page 36 of 72




                      [It] is a 12-month grant that, when combined with a corporate
 1
                      partner’s annual tuition assistance program, enables eligible students
 2                    to earn their degree without incurring student loan debt. Students
 3                    enrolled under this program are eligible to take up to ten
                      undergraduate or eight graduate courses per 12-month grant period and
 4                    must first utilize 100% of the funds awarded under their employer’s
 5                    annual tuition assistance program before they can be awarded the FTG
                      grant.
 6
 7     (2018 10-K, p. 71; emphasis added.)

 8            103.    The FTG program thus differed from the Company’s typical scholarships.

 9     Typically, scholarships would be tied to a “specific course, term or payment period.” In

10     contrast, the FTG program was a 12-month grant under which students were “eligible to take

11     up to ten undergraduate or eight graduate courses per 12-month grant period.” The FTG

12     scholarship was not tied to any specific class, and it had a far longer duration—12 months

13     instead of 6 weeks.

14
                             Bridgepoint Separates From its Accredited Institutions
15
16            104.    Ultimately, Bridgepoint realized that its best option was to abandon the whole

17     idea of operating accredited academic institutions for profit.

18            105.    On March 13, 2018, the Company issued a press release titled “Bridgepoint

19     Education, Inc. Plans to Separate from Ashford University, Improve Access to High-Quality

20     Education” announcing the Company’s “plans to separate from its academic institutions,

21     Ashford University and University of the Rockies, and become an Online Program Management

22     (OPM) company.” It continued:
                      In addition, Ashford University has submitted an application to the
23
                      WASC Senior College and University Commission (WSCUC) to
24                    merge with University of the Rockies, its sister institution, and to
25                    return to an independent, non-profit university. Pending these and
                      other necessary approvals, the merged institution of Ashford
26                    University and University of the Rockies intends to negotiate a
27                    services agreement to become Bridgepoint Education’s first client as
                      an OPM.
28


                                                     33
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.273 Page 37 of 72




                      “This transformation marks the next phase in the missions of both
 1
                      Bridgepoint and Ashford University and is a strategic decision that
 2                    leadership has been considering and thoughtfully evaluating for quite
 3                    some time,” said Andrew Clark, CEO and president of Bridgepoint
                      Education.
 4
                      Demand for non-traditional education solutions is growing, and
 5                    institutions of higher learning are looking to meet the wide-ranging
 6                    needs of today’s learners. As an OPM, Bridgepoint Education will
                      seek to help colleges and universities adapt to emerging technological
 7                    innovations, shifts in student demographics, and changing expectations
 8                    regarding the role of higher education in supporting workforce
                      development.
 9
                      As part of this change, University of the Rockies will also merge with
10                    Ashford University, its sister institution. The doctoral programs
11                    offered by University of the Rockies will become a new doctoral
                      college within Ashford University. University of the Rockies master’s
12                    programs will be integrated into Ashford’s existing colleges. The
13                    addition of University of the Rockies’ graduate level social and
                      behavioral sciences programs will enable Ashford University to reach
14
                      a wider array of students and help close the skills gap faced by
15                    employers.
16                    “We are proud of what Bridgepoint Education, Ashford University and
                      University of the Rockies have accomplished and believe that together
17
                      we have served an essential public purpose,” said Clark. “We believe
18                    the innovative, student-focused education we have provided has
                      allowed thousands of students to earn a university degree-many of
19
                      whom might not have enjoyed that opportunity otherwise. In today’s
20                    dynamic higher education environment, we believe this transformation
21                    will permit us to continue to pursue our mission in new and exciting
                      ways.”
22
23                   Bridgepoint’s Accounting During the Class Period
24
        Government Investigations Force the Company to Restate its Financials Due to Revenue
25
                                            Recognition Problems
26
27            106.    In 2014, the SEC heightened its scrutiny regarding Bridgepoint’s accounting
28     practices, especially with respect to revenue recognition and receivables. Ultimately, the SEC


                                                    34
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.274 Page 38 of 72




 1     forced Bridgepoint not only to promise to change its revenue recognition practices going
 2     forward, but also to restate its 2013 financial statements.
 3            107.     Under GAAP, as detailed above, revenue cannot be properly recognized if its
 4     collectibility is not reasonably assured. But Bridgepoint had been blindly basing this
 5     determination of collectibility for many of its students based on the government’s ability to pay,
 6     reasoning that Bridgepoint students will most likely be eligible for federal student loans—even
 7     though the Company knew, and admitted, that not every student was receiving financial aid, and
 8     not all of Bridgepoint’s revenue was actually collected from the government. Bridgepoint also
 9     admitted that they were able, using their internal tracking systems and mechanism, to identify
10     students with and without financial aid, and that students without financial aid were less likely
11     to pay their owed tuition and fees—the latter fact of which was especially critical to ensuring
12     proper revenue recognition under ASC 605.
13            108.     Nevertheless, Bridgepoint’s accounting practices made no distinction as to
14     students with financial aid funding and those without—treating them all as equivalent in terms
15     of collectability—while also failing to reconcile whether revenue recognition was still
16     appropriate if or when a student dropped out of or became ineligible for the program (which
17     altered the party who was responsible for ultimate payment). As Bridgepoint admitted in a
18     February 24, 2014 letter to the SEC, Bridgepoint “ha[d] not done a formal analysis to separate
19     collection rates of students with and without financial aid funding” and “the Company’s
20     accounts receivable system does not separate or categorize students with and without financial
21     aid funding.”
22            109.     Only after the SEC prodded Defendants for months did Bridgepoint take the
23     necessary steps to address its accounting for revenues and accounts receivable on a student-by-
24     student basis, which ultimately included restating prior period financial statements for its failure
25     to have done so properly.
26            110.     Investors started to learn some details on May 12, 2014, when CFO Daniel J.
27     Devine stated on an earnings call that Bridgepoint had been recognizing revenues for students
28     that subsequently lost financial aid eligibility, and that when that revenue was not collected—as


                                                     35
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.275 Page 39 of 72




 1     was to be expected—it was later written off as a bad debt expense. In relevant part:
 2                    We have determined that we will be unable to file our quarterly report
                      on Form 10-Q for the quarter ended March 31, 2014, by the filing
 3
                      deadline of May 12, 2014. We are working to quantify the impact of
 4                    an outstanding comment the company received from the Securities and
                      Exchange Commission, or SEC. The comment was received in
 5
                      connection with the SEC’s review of the company’s periodic
 6                    reports and relates to the company’s revenue recognition and
 7                    accounting for doubtful accounts. Specifically, the company has
                      historically not determined it necessary to reassess whether
 8                    collectibility is reasonably assured on a student-by-student basis
 9                    when recognizing revenue subsequent to a student’s initial
                      enrollment with the company’s institutions. On May 2, 2014, the
10                    SEC informed the company that such a reassessment is required under
11                    accounting principles generally accepted in the United States upon
                      certain changes in circumstances such as when a student loses
12
                      financial aid eligibility. Based on our internal analysis to date,
13                    management has preliminarily estimated that the application of
                      the student-by-student reassessment during the quarter ended
14
                      March 31, 2014, resulted in a decrease in revenue and bad debt of
15                    $0.7 million and $0.2 million, respectively. These adjustments are
16                    reflected in the preliminary results contained in this presentation.
                      However, our analysis is not complete, and these adjustments and the
17                    preliminary results may change. The company is also evaluating
18                    whether a lack of student-by-student reassessment either changes
                      management’s assessment of the effectiveness of the company’s
19                    internal control over financial reporting as of December 31, 2013; or
20                    caused a previously issued quarter or annual financial statements for
                      the periods from January 1, 2011, through December 31, 2013, to be
21
                      materially misstated. At this time, management is unable to conclude
22                    whether any previously issued financial statements are materially
                      misstated. In the event any prior period is materially misstated, the
23
                      financial statements for such period and those of subsequent periods
24                    will be required to be restated in an amendment to our annual report on
                      Form 10-K for the year December 31, 2013. Even if no prior period
25
                      financial statements are materially misstated, our previously issued
26                    financial statements and our results for the quarter ended March 31,
27                    2014, may be required to be revised on a prospective basis.

28


                                                    36
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.276 Page 40 of 72




                      Under the previous revenue recognition, revenues recognized
 1
                      subsequent to a student losing financial aid eligibility and
 2                    ultimately not collected were included in our bad debt expense.
 3                    Going forward, our policy will exclude these revenues and will
                      result in a corresponding decrease in our bad debt expense that
 4                    will be realized over subsequent quarters.
 5     (Emphasis added.)
 6
              111.    On May 30, 2014, the Company announced that the restatement of prior period
 7
       financial statements would occur, for the years 2011 through 2013.
 8
              112.    On July 25, 2014, Bridgepoint disclosed that it had received from the SEC a
 9
       subpoena relating to certain of its accounting practices, including revenue recognition and
10
       receivables, and that the SEC had “requested documents and detailed information for the time
11
       period January 1, 2009 to present.”
12
              113.    On August 4, 2014, Bridgepoint issued a restatement of its financial results for
13
       2013 and the first three quarters thereof. The 2013 10-K/A described the restatement as follows:
14
                      Restatement/Revision of Previously Issued Consolidated Financial
15                    Statements
16                    The Company is restating its consolidated balance sheet as of
                      December 31, 2013, and its consolidated statement of income,
17
                      consolidated statement of comprehensive income, consolidated
18                    statement of stockholders’ equity and consolidated statement of cash
                      flow for the year ended December 31, 2013, as well as the quarterly
19
                      periods during that fiscal year. The Company is also revising its
20                    consolidated balance sheet as of December 31, 2012, and its
21                    consolidated statements of income, consolidated statements of
                      comprehensive income, consolidated statements of stockholders’
22                    equity and consolidated statements of cash flow for the years ended
23                    December 31, 2012 and 2011, as well as for all the quarterly periods
                      included in 2012.
24
                      During the reporting of the first quarter of 2014, as part of a comment
25                    letter process with the Securities and Exchange Commission (“SEC”),
26                    the Company identified misapplications of GAAP as it related to the
                      accounting for revenue recognition and the classification of
27                    restricted cash. Specifically on the revenue recognition, the process
28                    for analyzing the collectibility assertion was not designed to


                                                    37
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.277 Page 41 of 72




                     reassess collectibility on a student-by-student basis throughout the
 1
                     period revenue was recognized by the Company’s institutions. As
 2                   a result, the Company has changed its revenue recognition policy
 3                   and has identified adjustments, relating to revenue, provision for
                     bad debts, accounts receivable, which should have been recognized
 4                   during the prior periods, and restricted cash balances, which should
 5                   have been presented differently during the prior periods.

 6     (Emphasis added.).

 7            114.   The 2013 10-K/A also included “Management’s Restated Report on Internal
 8     Control Over Financial Reporting” which stated in relevant part:
 9                   Our management has concluded that there are two material
                     weaknesses in internal control over financial reporting, as we did not
10
                     maintain effective controls over the selection and application of GAAP
11                   related to revenue recognition and restricted cash. Specifically, the
12                   members of our management team with the requisite level of
                     accounting knowledge, experience and training commensurate with
13                   our financial reporting requirements did not analyze certain accounting
14                   issues at the level of detail required to ensure the proper application of
                     GAAP in certain circumstances. One control deficiency related to
15                   our failure to maintain effective internal controls over the
16                   accounting for revenue recognition. Specifically, the process for
                     analyzing the collectibility criterion for revenue recognition was
17
                     not designed to reassess collectibility, on a student-by-student
18                   basis, throughout the period revenue was recognized by the
                     Company’s institutions. This control deficiency resulted in the
19
                     misstatement of our revenue, bad debt expense, and accounts
20                   receivables and related financial disclosures, and resulted in the
                     restatement of the Company’s consolidated financial statements for the
21
                     year 2013 and each of the quarters of 2013 and revision of the
22                   Company’s consolidated financial statements for the years 2012 and
23                   2011 and each of the quarters of 2012 and 2011. The other control
                     deficiency related to our failure to maintain effective internal controls
24                   over the presentation of certain funds as restricted cash. This control
25                   deficiency resulted in the misstatement of our cash and cash
                     equivalents and restricted cash accounts, cash flow provided by
26                   operating activities on the consolidated statement of cash flows, and
27                   the related financial disclosures and resulted in the revision of the
                     Company’s consolidated financial statements for the years 2013, 2012,
28


                                                    38
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.278 Page 42 of 72




                      and 2011 and each of the quarters of 2013, 2012, and 2011.
 1
                      Additionally, these control deficiencies could result in misstatements
 2                    of the aforementioned accounts and disclosures that would result in a
 3                    material misstatement of the consolidated financial statements that
                      would not be prevented or detected. Accordingly, our management has
 4                    determined that these control deficiencies constitute individual
 5                    material weaknesses.

 6     (Emphasis added.).

 7            115.    To address these material weaknesses, the 2013 10-K/A stated as follows:
                      We plan to take additional measures to remediate the underlying
 8
                      causes of the material weaknesses. We plan to achieve this primarily
 9                    through additional training efforts regarding reassessing the
10                    collectibility of funds owed by students during the period of revenue
                      recognition and the definition of restricted cash by the members of
11                    management with the requisite level of knowledge, experience and
12                    training to appropriately apply GAAP. However, we have not
                      completed all of the corrective processes, procedures and related
13                    evaluation or remediation that we believe are necessary. As we
14                    continue to evaluate and work to remediate the material weaknesses,
                      we may determine to implement measures to address the control
15
                      deficiencies. The actions that we are taking are subject to ongoing
16                    senior management review, as well as audit committee oversight.
17
                 Bridgepoint Takes Years Before Purporting to Fix its Material Weakness
18
19            116.    Although Bridgepoint pledged in the 2013 10-K/A “to take additional measures
20     to remediate the underlying causes of the material weaknesses,” those material weaknesses
21     persisted for years.
22            117.    By March 10, 2015, Bridgepoint stated in its 2014 10-K that it still had a
23     “material weakness in internal control over financial reporting surrounding our failure to
24     maintain effective internal controls over the accounting for revenue recognition”—specifically,
25     that Bridgepoint “did not maintain effective controls surrounding the selection and application
26     of GAAP related to revenue recognition as of December 31, 2014”—that “could result in
27     misstatements of revenue, bad debt expense, accounts receivables and the related financial
28     disclosures that would result in a material misstatement of the consolidated financial statements


                                                    39
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.279 Page 43 of 72




 1     that would not be prevented or detected.”
 2                118.   Accordingly, the 2015 10-K stated as follows about the Company’s remediation
 3     efforts:
 4                       Management's Remediation Plan

 5                       We are committed to remediating the control deficiencies that
                         constitute the above remaining material weakness by implementing
 6
                         changes to our internal control over financial reporting. Management
 7                       is responsible for implementing changes and improvements in the
                         internal control over financial reporting and for remediating the
 8
                         control deficiencies that gave rise to the material weakness.
 9
                         We plan to implement measures to remediate the underlying causes of
10                       the control deficiencies that gave rise to the material weakness. We
                         plan to achieve this primarily through additional training efforts as
11
                         well as ensuring appropriate review of the related significant
12                       accounting policies by the members of management with the requisite
13                       level of knowledge, experience and training to appropriately apply
                         GAAP. We plan to undertake additional review processes to ensure the
14                       related significant accounting policies are implemented and applied
15                       properly on a consistent basis throughout the Company. We believe
                         these measures will remediate the control deficiencies. However, we
16                       have not completed all of the corrective processes, procedures and
17                       related evaluation or remediation that we believe are necessary. As we
                         continue to evaluate and work to remediate the control deficiencies
18
                         that gave rise to the material weakness, we may determine to take
19                       additional measures to address the control deficiencies.
20                       Prior Material Weakness and Remediation

21                       In regards to the prior material weakness surrounding the selection and
                         application of GAAP related to restricted cash, we implemented
22                       measures and new controls throughout the year and have remediated
23                       the control deficiencies that constituted that prior material weakness
                         by implementing changes to our internal control over financial
24
                         reporting. These measures include the following:
25                          • The Company has implemented controls to help ensure that
26                          employees with a proper knowledge of GAAP are in place;

27
28


                                                       40
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.280 Page 44 of 72




                          • To address the level of knowledge in the specific areas noted,
 1
                          members of our accounting and finance team have attended
 2                        training in the specific areas;
 3                        • To address the design deficiency surrounding the selection and
                          application of GAAP, the Company implemented a new control
 4
                          surrounding Financial Statement Risk Assessment;
 5
                          • The Company enhanced procedures to ensure appropriate review
 6                        of accounting policies specific to treasury processes.
 7                    Based on the remediation measures tested, which were found to be
                      operating effectively, the Company concluded that the material
 8
                      weakness relating to the selection and application of GAAP related to
 9                    restricted cash was remediated as of December 31, 2014.
10
              119.    Meanwhile, Bridgepoint faced increasing regulatory scrutiny. On August 10,
11
       2015, the Company received Civil Investigative Demands from the Consumer Financial
12
       Protection Bureau “related to the CFPB's investigation to determine whether for-profit post-
13
       secondary education companies or other unnamed persons have engaged in or are engaging in
14
       unlawful acts or practices related to the advertising, marketing or origination of private student
15
       loans.” On December 10, 2015, the Company received a “request for information from the
16
       Multi-Regional and Foreign School Participation Division of the [Department of Education
17
       Office of Federal Student Aid] for (i) advertising and marketing materials provided to
18
       prospective students regarding the transferability of certain credit, (ii) documents produced in
19
       response to the CFPB's August 10, 2015 Civil Investigative Demand related to the CFPB's
20
       investigation to determine whether for-profit post-secondary education companies or other
21
       unnamed persons have engaged in or are engaging in unlawful acts or practices related to the
22
       advertising, marketing or origination of private student loans, (iii) certain documents produced
23
       in response to subpoenas and interrogatories issued by the California Attorney General and (iv)
24
       records created between 2009 and 2012 related to the disbursement of certain Title IV funds.”
25
              120.    Yet as late as March 2, 2016—when it filed its 2015 10-K—the Company still
26
       had to tell investors that “there were material weaknesses in our internal control over financial
27
       reporting as of December 31, 2015, as we did not maintain effective controls over the
28


                                                     41
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.281 Page 45 of 72




 1     accounting for revenue recognition.”
 2            121.    The 2015 10-K even mentioned a new material weakness that was not mentioned
 3     in the 2014 10-K—specifically, that the Company “also did not maintain effective controls to
 4     assess the reliability of system generated data used in the operation of certain revenue
 5     recognition controls.”
 6            122.    As for remediation, the 2015 10-K stated:
 7                    We plan to implement measures to remediate the underlying causes of
                      the control deficiencies that gave rise to the material weaknesses.
 8
                      These measures include the hiring of new accounting personnel, as
 9                    well as providing additional training for existing personnel. These
                      measures also include the implementation of financial reporting risk
10
                      assessments and review processes to ensure the related significant
11                    accounting policies are implemented and applied properly under
12                    GAAP on a consistent basis through the Company. We plan to perform
                      a review of all key reports utilized in the revenue and receivable cycle
13                    to ensure appropriate controls are in place over the completeness and
14                    accuracy of the underlying data used in these key reports. We have
                      also established enhanced procedures to ensure appropriate review of
15                    accounting policies by the members of our management team with the
16                    requisite level of accounting knowledge, experience and training.

17                    However, we have not completed all of the corrective processes and
                      procedures and the related evaluation or remediation that we believe
18                    are necessary. As we continue to evaluate and work to remediate the
19                    material weaknesses, we may determine to implement additional
                      measures to address the underlying control deficiencies. The actions
20
                      we are taking to remediate the material weaknesses are subject to
21                    ongoing senior management review, as well as oversight by the audit
                      committee of our board of directors.
22
23            123.    The Company thus faced significant pressure in early 2016 to assure investors
24     and regulators that it was addressing these internal control problems.
25            124.    On March 24, 2016, Bridgepoint announced that it had “dismissed
26     PricewaterhouseCoopers, LLP (“PwC”), the independent registered public accounting firm
27     previously engaged to audit the Company’s financial statements, effective immediately” and
28     “approved the appointment of Deloitte & Touche LLP (“Deloitte”) as the Company's


                                                     42
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.282 Page 46 of 72




 1     independent registered public accounting firm for the fiscal year ending December 31, 2016 and
 2     the interim quarterly periods beginning with the quarter ending March 31, 2016.”9
 3            125.   But regulatory scrutiny continued to increase. On May 18, 2016—only weeks
 4     after filing its 2015 10-K—the SEC expanded its investigation of Bridgepoint to include the
 5     Company’s “scholarship and institutional loan programs and any other extensions of credit
 6     made by the Company to students, and student enrollment and retention at the Company’s
 7     academic institutions” from as early as January 1, 2014.10 In a Form 8-K issued on Mary 24,
 8     2016, the Company stated as follows:
 9                   Bridgepoint Education, Inc. (the “Company”) previously disclosed that
                     it received from the U.S. Securities and Exchange Commission (the
10
                     “SEC”) a subpoena, dated July 22, 2014 (the “July 2014 Subpoena”),
11                   seeking information with respect to certain of the Company’s
                     accounting practices, including revenue recognition, receivables and
12
                     other matters relating to the Company’s restatement of its financial
13                   statements for the fiscal year ended December 31, 2013 and revision of
14                   its financial statements for the fiscal years ended December 31, 2011
                     and 2012. The July 2014 Subpoena requested documents and detailed
15                   information for the time period January 1, 2009 to present. The
16                   Company has been cooperating with the SEC on this matter.

17                   On May 18, 2016, the Company received a second subpoena from the
                     SEC (the “May 2016 Subpoena”) seeking additional information from
18                   the Company, including information with respect to the $13.9 million
19                   accrual disclosed by the Company in its Quarterly Report on Form 10-
                     Q for the quarter ended March 31, 2016 with respect to the potential
20                   joint resolution of investigations by the Attorney General of the State
21                   of California and the Consumer Financial Protection Bureau (the “CA
                     AG/CFPB Investigations”), the Company’s scholarship and
22
                     institutional loan programs and any other extensions of credit made
23                   by the Company to students, and student enrollment and retention at
24
25     9
         According to FE1 (see below), the Company fired PwC precisely because PwC discovered the
26     internal control problems concerning the FTG program and informed the Company.
       10
27       According to FE1 (see below), the SEC’s subpoena regarding “the Company’s scholarship and
       institutional loan programs” concerned the same internal control problems that ultimately
28     necessitated the 2019 restatement, which had existed as far back as 2013.


                                                   43
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.283 Page 47 of 72




                      the Company’s academic institutions. Pursuant to the May 2016
 1
                      Subpoena, the SEC has requested from the Company documents and
 2                    detailed information for, in the case of the CA AG/CFPB
 3                    Investigations, the periods at issue in such investigations, in the case
                      of the Company’s scholarship and institutional loan programs and
 4                    related matters, the period from January 1, 2011 to the present, and
 5                    for all other matters, the period from January 1, 2014 to the present.
                      The Company is evaluating the May 2016 Subpoena and intends to
 6                    fully cooperate with the SEC on this matter.
 7     (Emphases added.)
 8            126.    On July 12, 2016, Bridgepoint announced that the U.S. Department of Justice
 9     was conducting an “investigation concerning allegations that the Company may have misstated
10     Title IV refund revenue or overstated revenue associated with private secondary loan programs
11     and thereby misrepresented its compliance with the 90/10 rule of the Higher Education Act.”
12            127.    Not until March 7, 2017 did the Company announce that it had fixed its material
13     weaknesses. Specifically, it stated in its 2016 10-K:
14                    We committed to remediating the control deficiencies that gave rise to
                      the material weaknesses by implementing changes to our internal
15
                      control over financial reporting. Management is responsible for
16                    implementing changes and improvements in our internal control over
17                    financial reporting and for remediating the control deficiencies that
                      gave rise to the material weaknesses.
18
                      We have implemented measures to remediate the control deficiencies
19                    that gave rise to the material weaknesses. These measures include the
20                    hiring of new accounting personnel, provision of additional training to
                      new and existing personnel, and implementation of financial reporting
21                    risk assessments and review processes to ensure significant accounting
22                    policies are implemented and applied properly under GAAP on a
                      consistent basis throughout the Company. We performed a review of
23                    all key reports utilized in the revenue and receivable cycle to ensure
24                    appropriate controls are in place over the completeness and accuracy
                      of the underlying data used in these key reports. We have also
25
                      established enhanced procedures to ensure appropriate review of
26                    accounting policies by the members of our management team with the
                      requisite level of accounting knowledge, experience and training.
27
28


                                                     44
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.284 Page 48 of 72




                       We believe the above measures have enabled us to remediate the
 1
                       control deficiencies that gave rise to the material weaknesses. We
 2                     will continue to maintain appropriate focus on this critical accounting
 3                     area going forward. We believe these measures have remediated the
                       identified control deficiencies and strengthen internal control over
 4                     financial reporting.
 5
                     However, the Company Had Not In Fact Fixed its Internal Controls
 6
 7            128.     Contrary to Defendants’ claim in the 2016 10-K that the Company “ha[d]
 8     remediated the identified control deficiencies,” it still had material weaknesses, as investors
 9     later learned on March 7, 2019.
10            129.     Former Employee 1 worked at PricewaterhouseCoopers from 2010-2013, during
11     which time FE1 was on the engagement team charged with auditing Bridgepoint’s financial
12     statements. Later, from 2016 to 2017, FE1 was hired by Bridgepoint and focused on revenue
13     recognition issues at the Company.
14            130.     According to FE1, Bridgepoint routinely accelerated revenue recognition after
15     “anticipating they would make money they would not make.” According to FE1, the internal
16     control problems that necessitated the 2019 restatement had existed as far back as 2013. The
17     SEC was interested in exactly this problem when it requested information concerning “the
18     Company’s scholarship and institutional loan programs and related matters, the period from
19     January 1, 2011 to the present” in its May 18, 2016 subpoena.
20            131.     Moreover, according to FE1, even though the FTG program was structured
21     totally differently from the Company’s usual course offerings, Bridgepoint kept using its old
22     accounting software, which was not configured adequately for revenue that was customized, and
23     refused to upgrade or configure it so that it could properly track revenues from the FTG
24     program.
25            132.     According to FE1, Bridgepoint typically charged $1,400 per class. But in order to
26     convince corporations to sign up for the FTG program, specifically, Bridgepoint had to offer
27     “many concessions” including deep discounts, and it ultimately reached totally different
28     agreements with each corporation. As a result, Bridgepoint had deals with hundreds of


                                                     45
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.285 Page 49 of 72




 1     companies and their contracts were all very customized.
 2            133.    Nevertheless, according to FE1, when recognizing revenue in connection with
 3     the FTG program, Bridgepoint ignored the contracted price, recorded a fixed amount ($1,400) in
 4     deferred revenue, and then did a “patchwork fix” by booking a “some kind of scholarship that
 5     would net against the revenue.” This was improper because the contract price was nearly always
 6     less than $1,400. Thus, Bridgepoint “lost visibility of how scholarships were being recorded.”
 7            134.    According to FE1, Defendants knew about the control problem because PwC
 8     discovered the problem and informed the Company, after which the Company fired PwC on
 9     March 24, 2016 and hired Deloitte instead as its auditor.
10            135.    In addition, according to FE1, Defendant Royal pressured FE1 and others to sign
11     off on calculations they lacked the knowledge to approve. FE1 warned Associate Vice President
12     of Accounting Jose Alberto Mendoza, as well as Chief Accounting Officer and Corporate
13     Controller Steve Burkholder, about FE1’s concerns with the accounting process for the FTG
14     program, and refused to sign off on some internal controls related to it.
15
                       Defendants’ False and Misleading Statements
16
                                During the Class Period
17
18                                                 2015 10-K
19
              136.    The Class Period begins on March 8, 2016, when Bridgepoint filed its annual
20
       report on Form 10-K for 2015 (the “2015 10-K”). For 2015, Bridgepoint reported a net loss of
21
       $70.45 million, or $1.54 per diluted share, on net revenue of $561.73 million, compared to net
22
       income of $9.67 million, or $0.21 per diluted share, on net revenue of $638.71 million for 2014.
23
       Additionally, the 2015 10-K reported a provision for bad debts of $29.86 million, accounts
24
       receivable of $34.21 million with net accounts receivable of $24.09 million (less allowance for
25
       doubtful accounts of $10.11 million), deferred revenue of $23.31 million, and total costs and
26
       expenses of $604.02 million.
27
              137.    The 2015 10-K contained signed certifications pursuant to the Sarbanes-Oxley
28


                                                     46
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.286 Page 50 of 72




 1     Act of 2002 (“SOX”), in which Defendants Clark and Royal certified that the 2015 10-K “fully
 2     complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of
 3     1934, as amended” and that “[t]he information contained in the [2015 10-K] fairly presents, in
 4     all material respects, the financial condition and results of operations of the Company.”
 5
                                                   2016 10-K
 6
 7            138.    On March 7, 2017, Bridgepoint filed its annual report for 2016 (the “2016 10-
 8     K”). For 2016, Bridgepoint reported a net loss of $30.04 million, or $0.65 per diluted share, on
 9     net revenue of $527.09 million, compared to a net loss of $70.45 million, or $1.54 per diluted
10     share, on net revenue of $561.73 million for 2015. Additionally, the 2016 10-K reported a
11     provision for bad debts of $32.58 million, accounts receivable of $42.61 million with net
12     accounts receivable of $26.46 million (less allowance for doubtful accounts of $16.15 million),
13     deferred revenue of $21.73 million, and total costs and expenses of $567.31 million.
14            139.    The 2016 10-K was also false and misleading in that it represented that the
15     Company had “implemented measures to remediate the control deficiencies that gave rise to the
16     material weaknesses” and thereby “remediated the identified control deficiencies.” Specifically,
17     the 2016 10-K stated:
18                    We committed to remediating the control deficiencies that gave rise to
                      the material weaknesses by implementing changes to our internal
19
                      control over financial reporting. Management is responsible for
20                    implementing changes and improvements in our internal control over
                      financial reporting and for remediating the control deficiencies that
21
                      gave rise to the material weaknesses.
22
                      We have implemented measures to remediate the control deficiencies
23                    that gave rise to the material weaknesses. These measures include the
                      hiring of new accounting personnel, provision of additional training to
24
                      new and existing personnel, and implementation of financial reporting
25                    risk assessments and review processes to ensure significant accounting
26                    policies are implemented and applied properly under GAAP on a
                      consistent basis throughout the Company. We performed a review of
27                    all key reports utilized in the revenue and receivable cycle to ensure
28                    appropriate controls are in place over the completeness and accuracy


                                                    47
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.287 Page 51 of 72




                        of the underlying data used in these key reports. We have also
 1
                        established enhanced procedures to ensure appropriate review of
 2                      accounting policies by the members of our management team with the
 3                      requisite level of accounting knowledge, experience and training.
                        We believe the above measures have enabled us to remediate the
 4
                        control deficiencies that gave rise to the material weaknesses. We
 5                      will continue to maintain appropriate focus on this critical accounting
 6                      area going forward. We believe these measures have remediated the
                        identified control deficiencies and strengthen internal control over
 7                      financial reporting.
 8
              140.      The 2016 10-K also falsely represented that Bridgepoint’s disclosure controls
 9
       and procedures, as well as internal control over financial reporting, were effective, stating, in
10
       relevant part:
11
                        We maintain disclosure controls and procedures, as defined in Rule
12                      13a- 15(e) and Rule 15d-15(e) under the Exchange Act, that are
13                      designed to provide reasonable assurance that information required to
                        be disclosed by us in reports we file or submit under the Exchange Act
14                      is recorded, processed, summarized and reported within the time
15                      periods specified in the SEC’s rules and forms. Disclosure controls
                        and procedures include, without limitation, controls and procedures
16                      designed to ensure that information required to be disclosed by us in
17                      reports we file or submit under the Exchange Act is accumulated and
                        communicated to our management, including our principal executive
18
                        officer and principal financial officer or persons performing similar
19                      functions, as appropriate, to allow timely decisions regarding required
                        disclosure.
20
                                                           ***
21
                        Under the supervision and with the participation of our management,
22                      including our chief executive officer and our chief financial officer, we
23                      carried out an evaluation of the effectiveness of our disclosure controls
                        and procedures as of the end of the period covered by this report
24
                        pursuant to Rule 13a-15(b) and Rule 15d-15(b) of the Exchange Act.
25                      Based on this evaluation, our chief executive officer and our chief
                        financial officer concluded that our disclosure controls and procedures
26
                        were effective at the reasonable assurance level as of December 31,
27                      2016.
28                                                         ***


                                                      48
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.288 Page 52 of 72




                       Internal control over financial reporting is designed to provide
 1
                       reasonable assurance regarding the reliability of financial reporting
 2                     and the preparation of financial statements prepared for external
 3                     purposes in accordance with GAAP.
                                                            ***
 4
                       Our management has assessed the effectiveness of our internal control
 5
                       over financial reporting as of December 31, 2016 based on the
 6                     framework set forth in Internal Control-Integrated Framework (2013)
                       issued by the Committee of Sponsoring Organizations of the Treadway
 7
                       Commission (“COSO”). Our management has concluded that our
 8                     internal control over financial reporting was effective as of December
 9                     31, 2016.

10             141.    The 2016 10-K also contained merely generic, boilerplate representations with
11     respect to Bridgepoint’s risk of error relating to its disclosure controls and procedures, as well as
12     internal control over financial reporting, stating, in relevant part:
13                     In designing and evaluating the disclosure controls and procedures,
                       management recognizes that any controls and procedures, no matter
14
                       how well designed and operated, can provide only reasonable
15                     assurance of achieving the desired control objectives, and management
16                     is required to apply its judgment in evaluating the cost-benefit
                       relationship of any possible controls and procedures.
17
                                                            ***
18
                       Because of its inherent limitations, internal control over financial
19                     reporting may not prevent or detect misstatements. Also, projections of
20                     any evaluation of the effectiveness of our internal control over
                       financial reporting to future periods are subject to the risk that controls
21                     may become inadequate because of changes in conditions, or that the
22                     degree of compliance with the policies or procedures may deteriorate.

23             142.    The 2016 10-K contained signed SOX certifications in which Defendants Clark
24     and Royal certified that the 2016 10-K “fully complies with the requirements of Section 13(a) or
25     15(d) of the Securities Exchange Act of 1934, as amended” and that “[t]he information
26     contained in the [2016 10-K] fairly presents, in all material respects, the financial condition and
27     results of operations of the Company.”
28


                                                       49
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.289 Page 53 of 72




 1                                                  2017 10-K
 2
              143.    On February 21, 2018, Bridgepoint filed its annual report on Form 10-K for 2017
 3
       (the “2017 10-K”). For 2017, Bridgepoint reported net income of $10.54 million, or $0.32 per
 4
       diluted share, on net revenue of $478.40 million, compared to a net loss of $30.04 million, or
 5
       $0.65 per diluted share, on net revenue of $527.09 million for 2016. Additionally, the 2017 10-
 6
       K reported a provision for bad debts of $32.15 million, accounts receivable of $44.66 million
 7
       with net accounts receivable of $27.078 million (less allowance for doubtful accounts of $17.58
 8
       million), deferred revenue of $19.14 million, and total costs and expenses of $470.55 million.
 9
              144.    The 2017 10-K also discussed Bridgepoint’s FTG program and touted its
10
       contribution to Bridgepoint’s total enrollment, stating, in relevant part:
11
                      One area in which we are experiencing positive enrollment trends is
12                    within our Education Partnerships programs with various employers.
13                    These corporate partnership programs provide companies with the
                      opportunity to offer their employees a way to pursue and complete a
14                    college degree without incurring any student debt. Enrollments in the
15                    Corporate Full Tuition Grant (‘FTG’) program is approximately 10%
                      of our total enrollment as of December 31, 2017, compared to
16
                      approximately 6% of our total enrollment as of December 31, 2016.
17                    Revenue derived from Education Partnerships is cash pay, and is
                      therefore not considered federal student aid for purposes of
18
                      calculations under the 90/10 rule.
19
                                                           ***
20                    Certain scholarships, such as the Corporate Full Tuition Grant (‘FTG’)
21                    and Alumni Scholarship are recognized against revenue over the
                      period of benefit to the student.
22
23            145.    With respect to the effectiveness of Bridgepoint’s disclosure controls and

24     procedures, as well as internal control over financial reporting, the 2017 10-K contained

25     statements substantively identical to the statements in the 2016 10-K referenced above.

26            146.    Likewise, the 2017 10-K contained general and boilerplate representations

27     concerning Bridgepoint’s risk of error relating to its disclosure controls and procedures, as well

28     as internal control over financial reporting, substantively identical to the statements in the


                                                      50
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.290 Page 54 of 72




 1     Company’s 2016 10-K referenced above.
 2            147.    The 2017 10-K contained signed SOX certifications in which Defendants Clark
 3     and D’Amico certified that the 2017 10-K “fully complies with the requirements of Section
 4     13(a) or 15(d) of the Securities Exchange Act of 1934, as amended” and that “[t]he information
 5     contained in the [2017 10-K] fairly presents, in all material respects, the financial condition and
 6     results of operations of the Company.”
 7
                                                 2018 Q1 10-Q
 8
 9            148.    On May 1, 2018, Bridgepoint filed its quarterly report for the first quarter of
10     2018 (the “2018 Q1 10-Q”). The Company reported net income of $2.30 million, or $0.08 per
11     diluted share, on net revenue of $118.03 million for the quarter, compared to net income of
12     $9.87 million, or $0.23 per diluted share, on net revenue of $129.49 million for the same quarter
13     2017. Additionally, the Company reported a provision for bad debts of $6.65 million, accounts
14     receivable of $47.02 million with net accounts receivable of $33.59 million (less allowance for
15     doubtful accounts of $13.43 million), deferred revenue of $22.97 million, and total costs and
16     expenses of $117.65 million.
17            149.    The 2018 Q1 10-Q contained signed SOX certifications in which Defendants
18     Clark and Royal certified that the 2018 Q1 10-Q “fully complies with the requirements of
19     Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended” and that “[t]he
20     information contained in the [1Q18 10-Q] fairly presents, in all material respects, the financial
21     condition and results of operations of the Company.”
22
                                                 2018 Q2 10-Q
23
24            150.    On July 25, 2018, Bridgepoint filed its quarterly report for the second quarter of
25     2018 (the “2018 Q2 10-Q”). The Company reported net income of $17.23 million, or $0.63 per
26     diluted share, on net revenue of $120.83 million for the quarter, compared to net income of
27     $6.31 million, or $0.21 per diluted share, on net revenue of $124.58 million for the same quarter
28     2017. Additionally, the Company reported a provision for bad debts of $11.71 million, accounts


                                                     51
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.291 Page 55 of 72




 1     receivable of $48.57 million with net accounts receivable of $34.06 million (less allowance for
 2     doubtful accounts of $14.51 million), deferred revenue of $20.26 million, and total costs and
 3     expenses of $109.28 million.
 4            151.    The 2018 Q2 10-Q contained signed SOX certifications in which Defendants
 5     Clark and Royal certified that the 2018 Q2 10-Q “fully complies with the requirements of
 6     Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended” and that “[t]he
 7     information contained in the [2Q18 10-Q] fairly presents, in all material respects, the financial
 8     condition and results of operations of the Company.”
 9
                                                 2018 Q3 10-Q
10
11            152.    On November 8, 2018, Bridgepoint filed its quarterly report for the third quarter
12     of 2018 (the “2018 Q3 10-Q”). The Company reported net income of $4.31 million, or $0.16 per
13     diluted share, on net revenue of $114.86 million for the quarter, compared to net income of
14     $39.00 thousand, or $0.00 per diluted share, on net revenue of $119.37 million for the same
15     quarter 2017. Additionally, the Company reported a provision for bad debts of $18.54 million,
16     accounts receivable of $49.23 million with net accounts receivable of $33.57 million (less
17     allowance for doubtful accounts of $15.67 million), deferred revenue of $17.86 million, and
18     total costs and expenses of $111.33 million.
19            153.    The 2018 Q3 10-Q contained signed SOX certifications in which Defendants
20     Clark and Royal certified that the 2018 Q3 10-Q “fully complies with the requirements of
21     Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended” and that “[t]he
22     information contained in the [3Q18 10-Q] fairly presents, in all material respects, the financial
23     condition and results of operations of the Company.”
24
                     Why All These Statements Were Materially False and Misleading
25
26            154.    The statements referenced above were materially false and misleading because
27     (i) Defendants were reckless in designing and/or employing the Company’s processes for
28     recording revenue, deferred revenue, accounts receivable, and bad debt expense for its FTG


                                                      52
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.292 Page 56 of 72




 1     program in a manner that violated GAAP, SEC regulations, and its own stated revenue
 2     recognition policy; (ii) Bridgepoint failed to maintain effective internal controls over financial
 3     reporting; and (iii) due to the foregoing deficiencies, Bridgepoint made material accounting
 4     errors related to deferred revenue, accounts receivable, and its provision for bad debts in its
 5     financial statements during the Class Period—most significantly, Bridgepoint’s financial
 6     statements for the first three quarters of 2018 overstated revenue by $5.06 million and
 7     overstated net income by $5.78 million—which violated GAAP, SEC regulations, and its own
 8     stated revenue recognition policy and thus rendered Bridgepoint’s financial statements for the
 9     Class Period “misleading or inaccurate” under 17 C.F.R. § 210.4-01(a)(1).
10
                                         The Truth Begins to Emerge
11
12                               The March 7, 2019 8-K and the Restatement
13
              155.    Bridgepoint did, in fact, have issues with the way it was accounting for its
14
       revenues, deferred revenues, accounts receivable (including its allowance for doubtful accounts
15
       where applicable) and bad debt expense under, among other accounting principles, ASC 606.
16
              156.    On March 7, 2019, Bridgepoint filed a current report on Form 8-K (the
17
       “Restatement 8-K”) announcing that it had “determined to restate the Company’s previously
18
       issued unaudited condensed consolidated financial statements, and advised that those financial
19
       statements should not be relied upon, for the three and nine months ended September 30, 2018.”
20
       Bridgepoint stated that the processes used for recording revenue for the FTG program portion of
21
       its student contracts “were not designed with sufficient precision,” leading to “material”
22
       accounting errors related to revenue, provision for bad debts, accounts receivable and deferred
23
       revenue, which resulted in the overstatement of revenue and expenses. Bridgepoint also
24
       identified material weaknesses in its system of internal controls over financial reporting.
25
              157.    Specifically, the Restatement 8-K stated, in relevant part:
26
                      Item 4.02. Non-Reliance on Previously Issued Financial
27                    Statements or a Related Audit Report or Completed Interim
28                    Review.


                                                     53
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.293 Page 57 of 72




                  On March 6, 2019, the Audit Committee of the Board of Directors (the
 1
                  “Audit Committee”) of Bridgepoint Education, Inc. (the “Company”)
 2                concluded that the Company’s previously issued unaudited condensed
 3                consolidated financial statements for the three and nine months ended
                  September 30, 2018 (the “Restated Periods”), should no longer be
 4                relied upon because of errors. Additionally, the Company’s earnings
 5                and press releases and similar communications to the extent that they
                  relate to our financial statements for the Restated Periods should no
 6                longer be relied upon.
 7                Specifically, during the preparation of the 2018 annual
 8                consolidated financial statements, the Company determined that
                  the process used for recording the revenue for the Full Tuition
 9                Grant program portion of our student contracts and the related
10                judgments and estimates were not designed with sufficient
                  precision. As a result, the Company identified errors, relating to
11
                  revenue, provision for bad debts, accounts receivable and deferred
12                revenue, which resulted in the overstatement of revenue and
                  expenses for the Restated Periods. The errors described above
13
                  were material to the Restated Periods and will be corrected in the
14                restatement of our financial statements for the Restated Periods.
15                The Company plans to restate its unaudited condensed consolidated
                  financial statements for the Restated Periods discussed above by filing
16
                  an amended Form 10-Q for the period ended September 30, 2018 (the
17                “Amended Form 10-Q”). As similar errors described above existed in
18                earlier periods, but were not considered material, the Company plans
                  to reflect the correction of such immaterial errors for the years ended
19                December 31, 2016 and 2017 (and related quarterly periods therein),
20                as well as the first and second quarters of 2018 (the “Revised
                  Periods”), in the Amended Form 10-Q and prospectively as it issues
21                subsequent filings. Adjustments prior to December 31, 2015 will be
22                adjusted through the retained earnings balance as of January 1, 2016,
                  as the adjustments in those periods were not considered material.
23
                  In addition, the Company has subsequently identified two material
24                weaknesses in internal control over financial reporting related to 1)
25                control design in the accounting for revenue related to the Full Tuition
                  Grant program and 2) operation of review controls over unusual or
26
                  non-recurring and significant transactions.
27                Our management has re-evaluated its assessment of our disclosure
28                controls and procedures and internal control over financial reporting as


                                                54
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.294 Page 58 of 72




                     of September 30, 2018 and concluded that each was ineffective as of
 1
                     that date due to the existence of the material weaknesses. As part of
 2                   our Amended Form 10-Q, we will update and reflect the restatement of
 3                   our financial statements for the Restated Periods and the change in
                     management’s conclusion regarding the effectiveness of our disclosure
 4                   controls and procedures and internal control over financial reporting as
 5                   of September 30, 2018. As a result, we will not file our Form 10-K for
                     the year ended December 31, 2018 (the “Form 10- K”) until after the
 6                   filing of the Amended Form 10-Q.
 7                   We expect that certain amounts in the condensed consolidated
 8                   financial statements for the Restated Periods, which will be included in
                     the Amended Form 10-Q, to differ from the amounts reported in the
 9                   original filing. Revenue, as restated, for the nine month period ended
10                   September 30, 2018 is expected to be in a range of approximately
                     $347.2 million to $348.7 million. Net income, as restated, for the nine
11
                     month period ended September 30, 2018 is expected to be in a range of
12                   approximately $17.6 million to $18.1 million. However, the
                     restatement effects discussed herein are preliminary and subject to
13
                     further assessment prior to the filing of the Amended Form 10-Q. We
14                   do not anticipate any material changes to our financial statements for
15                   the Revised Periods.
       (Emphasis added.).
16
17            158.   On this news, Bridgepoint’s stock price plummeted by $3.21 per share, or over
18     34%, to close at $6.22 per share on March 7, 2019, on unusually heavy trading volume.
19            159.   On March 12, 2019, Bridgepoint explained the restatement in its 2018 Q3 10-
20     Q/A as follows:
21                   For the three and nine months ended September 30, 2018, the
                     Company determined that such financial statements had errors related
22
                     to (i) revenue for the Full Tuition Grant program portion of our
23                   student contracts which was misstated due to allowances that had not
                     been properly determined and computational errors, which also
24
                     resulted in misstatements in accounts receivable and its provision for
25                   bad debts, deferred revenue and student deposits, and the related
                     income tax impact; (ii) classification error of $5.7 million between
26
                     restricted cash and other long term-assets as of September 30, 2018
27                   related to a long-term letter of credit issued as collateral for the build-
28                   to-suit lease, and (iii) a misstatement in the adjustment to beginning


                                                    55
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.295 Page 59 of 72




                      retained earnings as of January 1, 2018 as a result of the incorrect
 1
                      adoption of ASU 2014-09, Revenue from Contracts with Customers,
 2                    or Accounting Standards Codification Topic 606 (“ASC 606”) as it
 3                    relates to the Full Tuition Grant Program, resulting in a decrease of
                      $2.2 million from the amount previously reported of $3.2 million to
 4                    $1.0 million , as restated.
 5
       (2018 Q3 10-Q/A, p. 9; emphasis added.).
 6
              160.    As seen in the disclosures above, the misstatement and resulting errors from the
 7
       improper accounting for the FTG program caused several financial line items on Bridgepoint’s
 8
       financial statements to be materially misstated for the first three quarters in 2018. The 2018 Q3
 9
       10-Q/A reflects the following misstatements, centered on by Bridgepoint’s incorrect accounting
10
       for its FTG program, for the nine months then ended: net income decreased by $5.8 million
11
       ($23.8M to $18.05M), revenue decreased $5 million ($353.7M to $348.7M), accounts
12
       receivable decreased by $4.7 million ($33.57M to $28.9M), and deferred revenue and student
13
       deposits (a liability account) increased by $4.5 million ($53.87M to $58.4M).
14
              161.    The issues that led to the Restatement, including ongoing material weaknesses in
15
       internal control, also mirrored in many respects the accounting issues that led to the 2013
16
       Restatement (and a restatement for 2012).
17
18                                               The 2018 10-K

19
              162.    On March 12, 2019, Bridgepoint filed its annual report on Form 10-K for 2018
20
       (the “2018 10-K”), which told investors that other prior period financial statements (i.e., 2017,
21
       and 2016, and for 2015 and prior) also contained misstatements attributable to the same
22
       improper accounting “for the Full Tuition Grant program portion of [its] student contracts,”
23
       stating again that it was “due to allowances that had not been properly determined [as well as]
24
       computational errors … in accounts receivable and its provision for bad debts and deferred
25
       revenue and student deposits.” (2018 10-K, p. 66). The following reflects the impact of these
26
       errors, in 2017 alone: net income decreased by $1.4 million ($10.5M to $$9.1M), revenue
27
       decreased by $3.4 million ($478.4M to $475M), accounts receivable decreased by $2.8 million
28


                                                     56
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.296 Page 60 of 72




 1     ($27M to $24.2M), and the liability account “deferred revenue and student deposits” increased
 2     by $2.8 million ($68M to $70.8M).
 3            163.      Following this filing, Bridgepoint’s stock price fell once again, declining from
 4     $7.00 on March 12, 2019 at close to $6.90 at close on March 13, 2019.
 5            164.      Based on the various disclosures made by the Company in connection with the
 6     restatements, it is apparent that the Company improperly reported its revenue (as well as the
 7     other accounts referenced in the disclosure) as a result of the improper accounting for its FTG
 8     program. These errors emanated directly from the Company’s failure to properly consider in its
 9     financial statements the impact of students that had dropped out of or become ineligible for its
10     various programs, including the FTG program, and, specifically, how such events impacted the
11     collectability of student tuition, which impacted the proper accounting for such transactions and
12     events in view of ASC 606 (for 2018) and ASC 605 for all prior periods.
13            165.      In connection therewith, the Company also determined – and disclosed – that
14     there were material weaknesses in its system of internal controls over financial reporting, which
15     caused or allowed the misstatements to occur. Such disclosures provide additional information
16     about how the accounting for the FTG program was not in conformity with GAAP.
17
                    Bridgepoint’s Material Weakness in Internal Control and its Restatements
18
19            166.      In its 2018 10-K, and in view of its restatement for the three and nine months
20     ended September 30, 2018 (as well as cumulative effect adjustments to retained earnings for
21     prior periods), Bridgepoint disclosed that it had identified a material weakness in its internal
22     controls over financial reporting as of December 31, 2018, relating, specifically, to the
23     following:
24                      [Its] control design in the accounting of the student contracts for the
                        Full Tuition Grant program whereby revenue was misstated due to
25
                        allowances that had not been properly determined and contained
26                      computational errors, which also resulted in misstatements in accounts
                        receivable and its provision for bad debts and deferred revenue and
27
                        student deposits.
28


                                                      57
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.297 Page 61 of 72




 1     (2018 10-K, p. 100)
 2            167.    The Company explained this material weakness, and that the restatement of its
 3     financial statements, resulted from management incorrectly applying ASC 606 upon adoption
 4     on January 1, 2018 “as it relates to the Full Tuition Grant Program, specifically the time period
 5     for which to recognize revenue in 2018 related to Full Tuition Grant students that became
 6     inactive.” (2018 10-K, p. 101; emphasis added).
 7            168.    The 2018 10-K also provided the following remediation plan:
 8                    Management's Remediation Plan

 9                    We are committed to remediating the material weaknesses by
                      implementing changes to our internal control over financial reporting.
10
                      Our Principal Financial Officer is responsible for implementing
11                    changes and improvements in internal control over financial reporting
                      and for remediating the control deficiencies that gave rise to the
12
                      material weaknesses.
13
                      We plan to implement measures to remediate the underlying causes of
14                    the control deficiencies. We plan to achieve this primarily through the
                      following:
15
                          • improving the internal communication procedures between
16
                          operations and accounting personnel;
17
                          • enhancing our controls over the Full Tuition Grant accounting
18                        models, including more detailed steps to evaluate and revise
                          critical assumptions and estimates to be more precise;
19
                          • implementing enhanced analytical controls to compensate for the
20
                          manual processes;
21                        • technical accounting training for key financial management; and
22                        • engaging external consultants, as needed, to provide support
23                        related to more complex applications of GAAP related to
                          nonrecurring transactions and new accounting standards.
24
25     (2018 10-K, p. 101).

26            169.    In particular, Bridgepoint needed to enhance its “controls over the Full Tuition

27     Grant.” As discussed above, Bridgepoint had not properly estimated the amount of students that

28     had become inactive in its FTG program specifically, and, therefore, had not properly recorded


                                                    58
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.298 Page 62 of 72




 1     its revenue and related offsets program during the Class Period, thereby misstating various
 2     accounts in its Class Period financial statements.
 3            170.    As Bridgepoint noted in its disclosure regarding material weaknesses in internal
 4     control, one contributing factor was the improper accounting for “Full Tuition Grant students
 5     that became inactive.” If and when students became inactive, Bridgepoint would have needed,
 6     under ASC 606, to continuously measure how such events impacted the measure of net revenue,
 7     and properly adjust reported gross revenue to account for such. The purpose of an allowance,
 8     according to ASC 606, is to offset revenue with variable consideration, in the form of a price
 9     concession. This price concession must accurately reflect the proportion of gross revenue an
10     entity does not expect to receive—in this case, the amount of tuition that would not be collected
11     as a result of historical student withdrawals, terminations, drop-out rates, and the decreased
12     probability of collection on outstanding amounts when the burden of payments falls to the
13     student (as opposed to a corporate partner or the Federal government)—all of which would need
14     to be reflected in Bridgepoint’s financial statements with respect to reported revenue for the
15     FTG program. To the extent Bridgepoint did not have accurate lists of students enrolled in the
16     FTG program, or failed to sufficiently track terminations, inactive students, or drop-outs, and
17     the impact such had on reported revenue under ASC 606, revenue (as well as accounts
18     receivable, deferred revenue, etc.) would have been overstated, as acknowledged in the
19     restatement.
20            171.    These errors did not just impact or relate to 2018, however, and cannot, therefore,
21     be pinned on or relate solely to ASC 606. No, instead the eventual restatement included
22     adjustments to revenue and related accounts for 2017, 2016, 2015, and prior periods. In fact, the
23     impact of the adoption of ASC 606 on prior periods was specifically, and separately, included in
24     an adjustment to retained earnings as of January 1, 2018. Any corrections to the accounts
25     identified for periods preceding January 1, 2018 indicate that the Company was likely
26     accounting for its FTG program, and necessary consideration of student drop-outs, students who
27     had become inactive, or enrollment terminations, under legacy accounting rules (such as ASC
28     605) for the reasons discussed previously herein, including for the failure to sufficiently


                                                     59
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.299 Page 63 of 72




 1     consider when and if collectability of certain tuition amounts was reasonably assured.
 2            172.    What is more, the identification of material weaknesses in internal controls for
 3     the year 2018 confirmed that, as FE 1 asserted, the Company had ultimately failed to
 4     sufficiently remediated its identified internal control deficiencies since as far back as 2013.
 5
                                          2016 and 2017 Restatements
 6
 7            173.    As stated above, Bridgepoint also disclosed in its 2018 10-K that it needed to
 8     restate its 2016 and 2017 financial statements as a result, once again, of “errors related to
 9     revenue for the Full Tuition Grant program portion of [its] student contracts which was
10     misstated due to allowances that had not been properly determined [as well as] computational
11     errors … in accounts receivable and its provision for bad debts and deferred revenue and student
12     deposits.” (2018 10-K, p. 66). In connection therewith, Bridgepoint also recorded a $1.0 million
13     cumulative adjustment to retained earnings to its opening balance sheet as of January 1, 2016
14     for what it deemed “immaterial adjustments impacting 2015 and prior.” (2018 10-K, p. 66).
15            174.    The disclosure above demonstrates that Bridgepoint did not only misapply ASC
16     606 upon adoption, according to its own disclosures, but had historical issues with accounting
17     for its FTG program, as far back as prior to 2015. Such issues necessarily preceded adoption of
18     ASC 606. The restatement for years 2016 and 2017 (as well as prior periods) indicates that
19     Bridgepoint had improperly recorded revenue under the predecessor accounting rules as well.
20     This is further demonstrated as true by the 2013 restatement and the then-ongoing SEC
21     investigation into Bridgepoint’s accounting for revenue and accounts receivable.
22            175.    In the event revenue was being recorded for students that had withdrawn or
23     become inactive during the semester, and for which an allowance was not created and/or
24     properly estimated from historical rates, similar to what appears to have caused the errors
25     impacting the 2018 financial statements, GAAP would clearly indicate that such financial
26     statements were misstated, as acknowledged by the restatement.
27            176.    According to Bridgepoint’s accounting policy for revenue recognition, before the
28     adoption of ASC 606, they “reassess[ed] collectability throughout the period … on a student-by-


                                                     60
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.300 Page 64 of 72




 1     student basis” (2017 10-K, p. 47). If Bridgepoint’s internal controls were inadequate, and the
 2     Company could not accurately count the “active” students enrolled in the FTG program, then it
 3     would have proven difficult to properly assess collectability on a student-by-student basis, as
 4     well as to properly account for such in its financial restatements. Furthermore, Bridgepoint’s
 5     disclosures were nebulous as to whether these allowances for uncollectable accounts were
 6     prepared using models on the portfolio of receivables, overall or with respect to specific
 7     students, on a granular level, which would prove tedious and require precise tracking of
 8     enrollment stats and the ability to pay for each and every student. In view of the Company’s
 9     findings regarding a material weaknesses in internal control, including reference to “allowances
10     that had not been properly determined and computational errors” it is apparent that no matter
11     how the methodology was designed, it was not operating effectively with respect to proper
12     accounting under GAAP. In other words, the Company’s utterly deficient internal controls
13     rendered it incapable of assessing collectability on a student-by-student basis—which resulted in
14     Bridgepoint accelerating revenue recognition improperly.
15            177.    Accordingly, errors in Bridgepoint’s Class Period financial statements appear to
16     have emanated from its inability to report appropriate and “precise” estimates in the allowance it
17     created for students who withdrew, were terminated, dropped-out of the FTG program, or could
18     no longer pay for program costs that fell to them. Additionally, Bridgepoint did not maintain
19     proper internal controls over financial reporting demonstrated by the material weakness in the
20     Company’s 2018 10-K. Bridgepoint also apparently did not sufficiently track the students who
21     were “active” in this program, or whether its financial statements properly reflected this
22     phenomenon. The foregoing caused or contributed to the Company failing to properly account
23     for revenue, deferred revenue, accounts receivable, or bad debt expense, including significantly
24     with respect to students enrolled in its FTG program throughout the Class Period.
25            178.    Although the Company most recently restated its quarterly financial statements
26     in 2018 (in the 2018 Q3 10-Q/A), its issues with accounting for the FTP program are not new.
27     In fact, as discussed above and as referenced in the Company’s previously filed financial
28     statements and the 2013 restatement, Bridgepoint has had historical issues with the accounting


                                                     61
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.301 Page 65 of 72




 1     for this program that date back to before 2015 (as disclosed in the Company’s 2018 10-K). The
 2     financial statements during the Class Period were not prepared in accordance with GAAP,
 3     resulting in material errors in reported net income, among identified errors in the accounts
 4     otherwise discussed herein.
 5
                                               Loss Causation
 6
 7            179.    During the Class Period, as detailed herein, Defendants made false and
 8     misleading statements and engaged in a scheme to deceive the market and a course of conduct
 9     that artificially inflated the price of the Company’s securities, and operated as a fraud or deceit
10     on Class-Period purchasers of such securities.
11            180.    As the truth relating to Defendants’ prior false statements, misrepresentations,
12     and fraudulent conduct was disclosed to the market, the price of Company securities fell, as the
13     prior artificial inflation came out of their respective prices. As a result of their purchases of the
14     Company’s securities during the Class Period, Lead Plaintiff and other members of the Class
15     suffered economic loss, i.e., damages, under the federal securities laws.
16
                                        Class Action Allegations
17
18            181.    Lead Plaintiffs bring this action as a class action under Federal Rule of Civil
19     Procedure 23(a) and (b)(3), individually and on behalf of all those who purchased or otherwise
20     acquired the Company’s securities during the Class Period. Excluded from the Class are
21     Defendants, the officers and directors of the Company at all relevant times, members of their
22     immediate families and their legal representatives, heirs, successors, or assigns, and any entity
23     in which Defendants have or had a controlling interest.
24            182.    The members of the Class are so numerous that joinder of all members is
25     impracticable. Throughout the Class Period, the Company’s securities were actively traded on
26     NYSE. While the exact number of Class members is unknown at this time and can be
27     ascertained only through appropriate discovery, Lead Plaintiffs believe there are hundreds or
28     thousands of members in the proposed Class. Record owners and other members of the Class


                                                      62
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.302 Page 66 of 72




 1     may be identified from records maintained by the Company’s or its transfer agent and may be
 2     notified of the pendency of this action by mail, using the form of notice similar to that
 3     customarily used in securities class actions.
 4             183.      Lead Plaintiffs’ claims are typical of the claims of the members of the Class as
 5     all members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
 6     federal law that is complained of herein.
 7             184.      Lead Plaintiffs will fairly and adequately protect the interests of the members of
 8     the Class and have retained counsel competent and experienced in class and securities litigation.
 9     Plaintiffs have no interests antagonistic to or in conflict with those of the Class.
10             185.      Common questions of law and fact exist as to all members of the Class and
11     predominate over any questions solely affecting individual members of the Class. Among the
12     questions of law and fact common to the Class are:
13                 a. Whether Defendants violated the Exchange Act;
14                 b. Whether Defendants participated in and pursued the wrongful activities
15                       complained of herein;
16                 c. Whether Defendants’ statements were materially false and misleading or omitted
17                       to state material facts about the Company;
18                 d. Whether Defendants acted with due care in misrepresenting or omitting to state
19                       material information concerning the Company; and
20                 e. The extent of damages sustained by members of the Class and the appropriate
21                       measure of damages.
22             186.      A class action is superior to all other available methods for the fair and efficient
23     adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
24     the damages suffered by individual Class members may be relatively small, the expense and
25     burden of individual litigation make it impossible for members of the Class to individually
26     redress the wrongs done to them. There will be no difficulty in the management of this action as
27     a class action.
28             187.      Defendants have acted on grounds generally applicable to the Class with respect


                                                        63
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.303 Page 67 of 72




 1     to the matters complained of herein, thereby making appropriate the relief sought herein with
 2     respect to the Class as a whole; and
 3             188.     The questions of law or fact common to the Class predominate over any
 4     questions affecting individual members of the Class, such that a class action is superior to other
 5     available methods for fairly and efficiently adjudicating the controversy. There will be no
 6     difficulty in managing this action as a class action.
 7
                                                     Count I
 8
                      Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
 9
                                             Against All Defendants
10
               189.     Lead Plaintiffs repeat and re-allege each and every allegation contained above as
11
       if fully set forth herein.
12
               190.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and
13
       course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,
14
       practices and courses of business which operated as a fraud and deceit upon Lead Plaintiffs and
15
       the other members of the Class; made various untrue statements of material facts and omitted to
16
       state material facts necessary in order to make the statements made, in light of the circumstances
17
       under which they were made, not misleading; and employed devices, schemes and artifices to
18
       defraud in connection with the purchase and sale of securities. Such scheme was intended to,
19
       and throughout the Class Period, did: (i) deceive the investing public, including Lead Plaintiffs
20
       and other Class members, as alleged herein; (ii) artificially inflate and maintain the market price
21
       of the Company’s securities; and (iii) cause Lead Plaintiffs and other members of the Class to
22
       purchase or otherwise acquire the Company’s securities and options at artificially inflated
23
       prices. In furtherance of this unlawful scheme, plan and course of conduct, defendants, and each
24
       of them, took the actions set forth herein.
25
               191.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of
26
       the defendants participated directly or indirectly in the preparation and/or issuance of the
27
       quarterly and annual reports, SEC filings, press releases and other statements and documents
28


                                                      64
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.304 Page 68 of 72




 1     described above, including statements made to securities analysts and the media that were
 2     designed to influence the market for the Company’s securities. Such reports, filings, releases
 3     and statements were materially false and misleading in that they failed to disclose material
 4     adverse information and misrepresented the truth about the Company.
 5            192.    By virtue of their positions at the Company, defendants had actual knowledge of
 6     the materially false and misleading statements and material omissions alleged herein and
 7     intended thereby to deceive Lead Plaintiffs and the other members of the Class, or, in the
 8     alternative, defendants acted with reckless disregard for the truth in that they failed or refused to
 9     ascertain and disclose such facts as would reveal the materially false and misleading nature of
10     the statements made, although such facts were readily available to defendants. Said acts and
11     omissions of defendants were committed willfully or with reckless disregard for the truth. In
12     addition, each defendant knew or recklessly disregarded that material facts were being
13     misrepresented or omitted as described above.
14            193.    Information showing that defendants acted knowingly or with reckless disregard
15     for the truth is peculiarly within defendants’ knowledge and control. As the senior managers
16     and/or directors of the Company, the Individual Defendants had knowledge of the details of the
17     Company’s internal affairs.
18            194.    The Individual Defendants are liable both directly and indirectly for the wrongs
19     complained of herein. Because of their positions of control and authority, the Individual
20     Defendants were able to and did, directly or indirectly, control the content of the statements of
21     the Company. As officers and/or directors of a publicly-held company, the Individual
22     Defendants had a duty to disseminate timely, accurate, and truthful information with respect to
23     the Company’s businesses, operations, future financial condition and future prospects. As a
24     result of the dissemination of the aforementioned false and misleading reports, releases and
25     public statements, the market price of the Company’s securities was artificially inflated
26     throughout the Class Period. In ignorance of the adverse facts concerning the Company’s
27     business and financial condition which were concealed by defendants, Lead Plaintiffs and the
28     other members of the Class purchased or otherwise acquired the Company’s securities at


                                                      65
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.305 Page 69 of 72




 1     artificially inflated prices and relied upon the price of the securities, the integrity of the market
 2     for the securities and/or upon statements disseminated by defendants, and were damaged
 3     thereby.
 4             195.    During the Class Period, the Company’s securities were traded on an active and
 5     efficient market. Lead Plaintiffs and the other members of the Class, relying on the materially
 6     false and misleading statements described herein, which the defendants made, issued or caused
 7     to be disseminated, or relying upon the integrity of the market, purchased or otherwise acquired
 8     shares of the Company’s securities at prices artificially inflated by defendants’ wrongful
 9     conduct. Had Lead Plaintiffs and the other members of the Class known the truth, they would
10     not have purchased or otherwise acquired said securities, or would not have purchased or
11     otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or
12     acquisitions by Lead Plaintiffs and the Class, the true value of the Company’s securities was
13     substantially lower than the prices paid by Lead Plaintiffs and the other members of the Class.
14     The market price of the Company’s securities declined sharply upon public disclosure of the
15     facts alleged herein to the injury of Lead Plaintiffs and Class members.
16             196.    By reason of the conduct alleged herein, defendants knowingly or recklessly,
17     directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5
18     promulgated thereunder.
19             197.    As a direct and proximate result of defendants’ wrongful conduct, Lead Plaintiffs
20     and the other members of the Class suffered damages in connection with their respective
21     purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the
22     disclosure that the Company had been disseminating misrepresented financial statements to the
23     investing public.
24
                                                    Count II
25
                                Violations of Section 20(a) of the Exchange Act
26
                                      Against the Individual Defendants
27
               198.    Lead Plaintiffs repeat and re-allege each and every allegation contained in the
28


                                                       66
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.306 Page 70 of 72




 1     foregoing paragraphs as if fully set forth herein.
 2            199.    During the Class Period, the Individual Defendants participated in the operation
 3     and management of the Company, and conducted and participated, directly and indirectly, in the
 4     conduct of the Company’s business affairs. Because of their senior positions, they knew the
 5     adverse non-public information about the Company’s false statements.
 6            200.    As officers and/or directors of a publicly owned company, the Individual
 7     Defendants had a duty to disseminate accurate and truthful information with respect to the
 8     Company and to correct promptly any public statements issued by the Company which had
 9     become materially false or misleading.
10            201.    Because of their positions of control and authority as senior officers, the
11     Individual Defendants were able to and did control the contents of the various reports, press
12     releases and public filings which the Company disseminated in the marketplace during the Class
13     Period concerning the Company. Throughout the Class Period, the Individual Defendants
14     exercised their power and authority to cause the Company to engage in the wrongful acts
15     complained of herein. The Individual Defendants therefore, were “controlling persons” of the
16     Company within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
17     participated in the unlawful conduct alleged which artificially inflated the market price of the
18     Company’s securities.
19            202.    Each of the Individual Defendants, therefore, acted as a controlling person of the
20     Company. By reason of their senior management positions and/or being directors of the
21     Company, each of the Individual Defendants had the power to direct the actions of, and
22     exercised the same to cause, the Company to engage in the unlawful acts and conduct
23     complained of herein. Each of the Individual Defendants exercised control over the general
24     operations of the Company and possessed the power to control the specific activities which
25     comprise the primary violations about which Plaintiff and the other members of the Class
26     complain.
27            203.    By reason of the above conduct, the Individual Defendants are liable pursuant to
28     Section 20(a) of the Exchange Act for the violations committed by the Company.


                                                     67
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.307 Page 71 of 72




 1                                        Prayer for Relief
 2          WHEREFORE Lead Plaintiff demands judgment against Defendants as follows:
 3
            A. Determining that the instant action may be maintained as a class action under Federal
 4
               Rule of Civil Procedure 23, and certifying Lead Plaintiffs as Class representatives;
 5
            B. Requiring Defendants to pay damages sustained by Plaintiffs and the Class by reason
 6
               of the acts and transactions alleged herein;
 7
            C. Awarding Plaintiffs and the other members of the Class prejudgment and post-
 8
               judgment interest, as well as their reasonable attorneys’ fees, expert fees and other
 9
               costs; and
10
            D. Awarding such other and further relief as this Court may deem just and proper.
11
12                                             Jury Demand
13
            Plaintiffs demand trial by jury.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  68
     Case 3:19-cv-00460-WQH-AHG Document 19 Filed 10/01/19 PageID.308 Page 72 of 72




       Dated: October 1, 2019                 Respectfully submitted,
 1
 2                                            POMERANTZ LLP

 3                                            /s/ Murielle J. Steven Walsh
                                              Jeremy A. Lieberman (pro hac vice)
 4
                                              Murielle J. Steven Walsh (pro hac vice)
 5                                            Aatif Iqbal (pro hac vice)
                                              600 Third Avenue, 20th Floor
 6                                            New York, New York 10016
                                              Tel: (212) 661-1100
 7
                                              Fax: (917) 463-1044
 8                                            Email: jalieberman@pomlaw.com
                                                      mjsteven@pomlaw.com
 9                                                    aiqbal@pomlaw.com
10
                                              POMERANTZ LLP
11                                            Jennifer Pafiti
                                              1100 Glendon Avenue
12                                            Suite 1558
                                              Los Angeles, CA 90024
13
                                              Telephone: 310-405-7190
14                                            Email: jpafiti@pomlaw.com

15                                            POMERANTZ LLP
                                              Patrick V. Dahlstrom
16
                                              10 South LaSalle Street, Suite 3505
17                                            Chicago, IL 60603
                                              Telephone: 312-377-1181
18                                            Facsimile: 312-229-8811
                                              Email: pdahlstrom@pomlaw.com
19
20                                            Attorneys for Lead Plaintiff Shiva Stein

21
22
23
24
25
26
27
28


                                         69
